Exhibit 10.1
EXECUTION VERSION
 
SECOND LIEN TERM LOAN
CREDIT AGREEMENT
dated as of

September 28, 2011
among
MAGNUM HUNTER RESOURCES CORPORATION,
as Borrower,
CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent,
BMO HARRIS FINANCING, INC.,
as Syndication Agent
CITIBANK, N.A.,
as Documentation Agent
and
THE LENDERS PARTY HERETO
*****
BMO CAPITAL MARKETS CORP. and CAPITAL ONE, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions and Accounting Matters
    1  
Section 1.01 Terms Defined Above
    1  
Section 1.02 Certain Defined Terms
    1  
Section 1.03 Types of Loans and Borrowings
    21  
Section 1.04 Terms Generally; Rules of Construction
    21  
Section 1.05 Accounting Terms and Determinations; GAAP
    21    
ARTICLE II The Credits
    22  
Section 2.01 Commitments
    22  
Section 2.02 Loans and Borrowings
    22  
Section 2.03 Requests for Borrowings
    23  
Section 2.04 Interest Elections
    24  
Section 2.05 Funding of Loans
    25  
Section 2.06 [RESERVED]
    25  
Section 2.07 Total Reserve Value
    25  
Section 2.08 Intercreditor Agreement
    26    
ARTICLE III Payments of Principal and Interest; Prepayments; Fees
    26  
Section 3.01 Repayment of Loans
    26  
Section 3.02 Interest
    26  
Section 3.03 Alternate Rate of Interest
    27  
Section 3.04 Prepayments
    28  
Section 3.05 Fees
    31    
ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs
    31  
Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    31  
Section 4.02 Presumption of Payment by the Borrower
    32  
Section 4.03 Certain Deductions by the Administrative Agent
    32  
Section 4.04 Disposition of Proceeds
    32    
ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality
    33  
Section 5.01 Increased Costs
    33  
Section 5.02 Break Funding Payments
    34  
Section 5.03 Taxes
    34  
Section 5.04 Mitigation Obligations
    35  
Section 5.05 Illegality
    36    
ARTICLE VI Conditions Precedent
    36  
Section 6.01 Conditions to Effectiveness
    36  
Section 6.02 Additional Conditions
    38    
ARTICLE VII Representations and Warranties
    39  
Section 7.01 Organization; Powers
    39  
Section 7.02 Authority; Enforceability
    39  

-i-



--------------------------------------------------------------------------------



 



         
Section 7.03 Approvals; No Conflicts
    40  
Section 7.04 Financial Condition; No Material Adverse Change
    40  
Section 7.05 Litigation
    40  
Section 7.06 Environmental Matters
    41  
Section 7.07 Compliance with the Laws and Agreements; No Defaults
    42  
Section 7.08 Investment Company Act
    42  
Section 7.09 Taxes
    42  
Section 7.10 ERISA
    42  
Section 7.11 Disclosure; No Material Misstatements
    43  
Section 7.12 Insurance
    43  
Section 7.13 [RESERVED]
    43  
Section 7.14 Subsidiaries
    44  
Section 7.15 Location of Business and Offices
    44  
Section 7.16 Properties; Titles, Etc
    44  
Section 7.17 Maintenance of Properties
    45  
Section 7.18 Gas Imbalances, Prepayments
    45  
Section 7.19 Marketing of Production
    45  
Section 7.20 Swap Agreements
    46  
Section 7.21 Use of Loans
    46  
Section 7.22 Solvency
    46    
ARTICLE VIII Affirmative Covenants
    46  
Section 8.01 Financial Statements; Other Information
    46  
Section 8.02 Notices of Material Events
    49  
Section 8.03 Existence; Conduct of Business
    49  
Section 8.04 Payment of Obligations
    50  
Section 8.05 Performance of Obligations under Loan Documents
    50  
Section 8.06 Operation and Maintenance of Properties
    50  
Section 8.07 Insurance
    51  
Section 8.08 Books and Records; Inspection Rights
    51  
Section 8.09 Compliance with Laws
    51  
Section 8.10 Environmental Matters
    52  
Section 8.11 Further Assurances
    52  
Section 8.12 Reserve Reports
    53  
Section 8.13 Title Information
    54  
Section 8.14 Additional Collateral
    55  
Section 8.15 ERISA Compliance
    55  
Section 8.16 New Subsidiary Requirements
    55    
ARTICLE IX Negative Covenants
    56  
Section 9.01 Financial Covenants
    56  
Section 9.02 Debt
    57  
Section 9.03 Liens
    59  
Section 9.04 Restricted Payments
    60  
Section 9.05 Investments, Loans and Advances
    61  
Section 9.06 Nature of Business; International Operations
    63  
Section 9.07 Limitation on Leases
    63  

-ii-



--------------------------------------------------------------------------------



 



         
Section 9.08 Proceeds of Notes/Loans
    63  
Section 9.09 Sale or Discount of Receivables
    63  
Section 9.10 Mergers, Etc
    63  
Section 9.11 Sale of Assets
    64  
Section 9.12 Environmental Matters
    66  
Section 9.13 Transactions with Affiliates
    66  
Section 9.14 Subsidiaries
    66  
Section 9.15 Subsidiary Obligations and Preferred Stock
    66  
Section 9.16 Negative Pledge Agreements; Dividend Restrictions
    66  
Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments
    67  
Section 9.18 Swap Agreements
    67  
Section 9.19 Sale and Leaseback Transactions
    68  
Section 9.20 Anti-Layering
    68    
ARTICLE X Events of Default; Remedies
    68  
Section 10.01 Events of Default
    68  
Section 10.02 Remedies
    70    
ARTICLE XI The Administrative Agent
    71  
Section 11.01 Appointment; Powers
    71  
Section 11.02 Duties and Obligations of Administrative Agent
    71  
Section 11.03 Action by Administrative Agent
    72  
Section 11.04 Reliance by Administrative Agent
    72  
Section 11.05 Subagents
    72  
Section 11.06 Resignation or Removal of Administrative Agent
    73  
Section 11.07 Administrative Agent as Lender
    73  
Section 11.08 No Reliance
    73  
Section 11.09 Authority to Release Collateral and Liens
    74  
Section 11.10 The Arrangers, the Syndication Agent and the Documentation Agent
    74  
Section 11.11 Filing of Proofs of Claim
    74  
Section 11.12 Acknowledgement Regarding Securities Laws
    75    
ARTICLE XII Miscellaneous
    75  
Section 12.01 Notices
    75  
Section 12.02 Waivers; Amendments
    76  
Section 12.03 Expenses, Indemnity; Damage Waiver
    77  
Section 12.04 Successors and Assigns
    79  
Section 12.05 Survival; Revival; Reinstatement
    82  
Section 12.06 Counterparts; Integration; Effectiveness
    82  
Section 12.07 Severability
    83  
Section 12.08 Right of Setoff
    83  
Section 12.09 Governing Law; Jurisdiction; Consent to Service of Process
    83  
Section 12.10 Headings
    84  
Section 12.11 Confidentiality
    84  
Section 12.12 Exculpation Provisions
    85  
Section 12.13 No Third Party Beneficiaries
    85  
Section 12.14 USA Patriot Act Notice
    85  
Section 12.15 Interest Rate Limitation
    85  

-iii-



--------------------------------------------------------------------------------



 



     
Annex 1
  List of Commitments  
Exhibit A
  Form of Note
Exhibit B
  Form of Borrowing Request
Exhibit C
  Form of Interest Election Request
Exhibit D
  Form of Compliance Certificate
Exhibit E-1
  Form of Security Agreement
Exhibit E-2
  Form of Guaranty
Exhibit F
  Form of Assignment and Assumption
Exhibit G
  Form of Intercreditor Agreement
 
   
Schedule 1.01A
  Additional Unrestricted Subsidiaries as of the Effective Date
Schedule 7.01
  Corporate Organizational Chart
Schedule 7.05
  Litigation
Schedule 7.14
  Subsidiaries
Schedule 7.16
  Properties
Schedule 7.18
  Gas Imbalances
Schedule 7.19
  Marketing Contracts
Schedule 9.02
  Debt
Schedule 9.03
  Liens
Schedule 9.05
  Investments
Schedule 9.16
  PRC Williston LLC Agreement

-iv-



--------------------------------------------------------------------------------



 



     THIS SECOND LIEN TERM LOAN CREDIT AGREEMENT, dated as of September 28, 2011
(the “Effective Date”), is among MAGNUM HUNTER RESOURCES CORPORATION, a Delaware
corporation (the “Borrower”), each of the Lenders from time to time party
hereto, CAPITAL ONE, NATIONAL ASSOCIATION (in its individual capacity, “Capital
One”), as administrative agent for the Lenders (in such capacity, together with
its successors in such capacity, the “Administrative Agent”), BMO HARRIS
FINANCING, INC., as syndication agent (in such capacity, together with its
successors in such capacity, the “Syndication Agent”) and CITIBANK, N.A., as
documentation agent (in such capacity, the “Documentation Agent”).
R E C I T A L S
     WHEREAS, each Lender is severally willing to make available to the Borrower
a term loan upon the terms and subject to the conditions set forth herein;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and of the loans and commitments hereinafter referred to, the
parties hereto agree as follows:
ARTICLE I
Definitions and Accounting Matters
     Section 1.01 Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.
     Section 1.02 Certain Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” has the meaning given in the introductory paragraph.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affected Loans” has the meaning assigned to such term in Section 5.05.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 



--------------------------------------------------------------------------------



 



     “Agreement” means this Second Lien Term Loan Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a
one month interest period in effect on such day plus 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
and the LIBO Rate, respectively.
     “Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth in the grid
below:

                      Effective Date through   July 1, 2012 through     and
including June 30,2012   Maturity Date
ABR Loans
    6.00 %     7.00 %
Eurodollar Loans
    7.00 %     8.00 %

     “Approved Counterparty” means (a) any First Lien Lender or any Affiliate of
a First Lien Lender or (b) any other Person whose long term senior unsecured
debt rating at the time of entry into the applicable Swap Agreement is A-/A3 by
S&P or Moody’s (or their equivalent) or higher.
     “Approved Fund” means (a) a CLO or (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
     “Approved Petroleum Engineers” means an independent petroleum engineer or
engineers proposed by the Borrower and approved by the Administrative Agent.
     “Arrangers” means BMO Capital Markets Corp. and Capital One, National
Association, in their capacity as joint lead arrangers and bookrunners.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.04(b)), and accepted by the Administrative Agent, in the
form of Exhibit F or any other form approved by the Administrative Agent.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America or any successor Governmental Authority.
     “Borrower” has the meaning given in the introductory paragraph.

-2-



--------------------------------------------------------------------------------



 



     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Base” means the amount established by the First Lien Lenders
from time to time under the First Lien Credit Agreement as the maximum amount of
loans and letters of credit the First Lien Lenders will make available to the
Borrower thereunder.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas, are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.
     “Canadian Collateral Documents” means any security agreement, pledge
agreement, guaranty, and the mortgages, deeds of trust and other agreements,
instruments or certificates, and any and all other agreements, instruments,
certificates or certificates now or hereafter executed and delivered by the
Borrower or any other Person (other than participation or similar agreements
between any Lender and any other lender or creditor with respect to any
Obligations pursuant to this Agreement) regarding Collateral located in Canada,
in connection with, or as security for the payment or performance of the
Obligations, the Notes or this Agreement, as such agreements may be amended,
modified, supplemented or restated from time to time.
     “Capital Leases” means, in respect of any Person, all leases that shall
have been, or should have been, in accordance with GAAP, recorded as capital
leases on the balance sheet of the Person liable (whether contingent or
otherwise) for the payment of rent thereunder.
     “Casualty Event” means any loss, casualty or other insured damage to, or
any nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries having a fair market value in excess of $2,000,000.
     “Change in Control” means the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) of Equity Interests representing
more than thirty percent (30%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or, for purposes of
Section 5.01(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Effective Date; provided, that

-3-



--------------------------------------------------------------------------------



 



notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.
     “CLO” means any Person (other than a natural Person) that is engaged in
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by a Lender or an Affiliate of such Lender.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.
     “Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted or purported to be granted pursuant to any Loan Document.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make its Loan to the Borrower under this Agreement on the Effective
Date, which commitment is in the amount set forth opposite such Lender’s name on
Annex 1 under the caption “Commitments”. As of the Effective Date, the aggregate
amount of the Commitments is $100,000,000.
     “Consolidated Net Income” means with respect to the Borrower and the
Restricted Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Restricted Subsidiaries after allowances for Taxes
payable by the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which the Borrower
or any Restricted Subsidiary has an interest (which interest does not cause the
net income of such other Person to be consolidated with the net income of the
Borrower and the Restricted Subsidiaries in accordance with GAAP), except to the
extent of the amount of dividends or distributions actually paid in cash during
such period by such other Person to the Borrower or to a Restricted Subsidiary,
as the case may be; (b) any extraordinary gains or losses (excluding any
unrealized gains and losses under FAS 133) during such period; and (c) any gains
or losses (excluding any unrealized gains and losses under FAS 133) attributable
to writeups or writedowns of assets; and provided further that if the Borrower
or any Restricted Subsidiary shall acquire or dispose of any Property during
such period in an aggregate amount that equals or exceeds ten percent (10%) of
the Borrowing Base then in effect, then Consolidated Net Income shall be
calculated after giving pro forma effect to such acquisition or disposition, as
if such acquisition or disposition had occurred on the first day of such period.
     “Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether
now existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

-4-



--------------------------------------------------------------------------------



 



     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 40% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.
     “Debt” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by a Lien (other than the Lien permitted by Section 9.03(h)) on any
Property of such Person, whether or not such Debt is assumed by such Person;
(g) all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) any Debt of a
partnership for which such Person is liable either by agreement, by operation of
law or by a Governmental Requirement but only to the extent of such liability;
(k) Disqualified Capital Stock; and (l) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Disqualified Capital Stock” means any Equity Interest that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the Maturity
Date; provided, however, Disqualified Capital Stock shall not include Series C
or Series D preferred stock permitted under Section 9.02, so long as any
dividends paid with respect thereto comply with the provisions of Section 9.04.

-5-



--------------------------------------------------------------------------------



 



     “dollars” or “$” refers to lawful money of the United States of America.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of the United States of America or any state thereof or the District of
Columbia.
     “EBITDAX” means, for any period, the sum of Consolidated Net Income for
such period calculated on a trailing four quarter basis plus the following
expenses or charges to the extent deducted from Consolidated Net Income in such
period: interest, income Taxes, depreciation, depletion, amortization, expenses
associated with the exploration of Oil and Gas Properties, all non-cash charges
and adjustments (including stock-based compensation, impairment of asset values,
non-cash adjustments to derivative carrying values, non-cash adjustments to
asset retirement obligations and other similar items as from time to time
required under GAAP) and all non-recurring expenses, minus all non-cash income
added to Consolidated Net Income. Notwithstanding the foregoing, EBITDAX shall
be Consolidated Net Income plus the aforementioned expenses or charges (i) for
the most recently ended two (2) quarters multiplied by two (2) with respect to
the quarter ended September 30, 2011, and (ii) for the most recently ended three
(3) quarters multiplied by four-thirds (4/3) with respect to the quarter ended
December 31, 2011. With respect to any acquisitions completed in any fiscal
quarter, EBITDAX shall be calculated on a pro forma basis as if such
acquisitions had taken place as of the beginning of the quarter during which
such acquisitions take place.
     “Effective Date” means the date first written above.
     “Environmental Laws” means any and all Governmental Requirements pertaining
in any way to health, safety, the environment or the preservation or reclamation
of natural resources, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting or at any time has conducted business,
or where any Property of the Borrower or any Restricted Subsidiary is located,
including without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended,
the Clean Air Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the Federal
Water Pollution Control Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, the Resource Conservation and Recovery Act of 1976
(“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements.
The term “oil” shall have the meaning specified in OPA, the terms “hazardous
substance” and “release” (or “threatened release”) have the meanings specified
in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have the
meanings specified in RCRA and the term “oil and gas waste” shall have the
meaning specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Borrower or any Subsidiary is
located establish a meaning for “oil,” “hazardous substance,” “release,” “solid
waste,” “disposal” or “oil and gas waste” which is broader than that specified
in either OPA, CERCLA, RCRA or Section 91.1011, such broader meaning shall
apply.

-6-



--------------------------------------------------------------------------------



 



     “ESOP Shares” means (a) any issuances of Equity Interests pursuant to any
employee stock option or other stock incentive plan or other employee benefit or
stock ownership plan of the Borrower, including pursuant to any exercise of
Equity Interests issued under such plans, (b) any issuances of Equity Interests
pursuant to the exercise of the Borrower’s outstanding warrants and the warrants
to be issued pursuant to the dividends declared prior to the Effective Date, and
(c) any issuances of Equity Interests pursuant to any rights offerings by the
Borrower to shareholders of the Borrower, including pursuant to the exercise of
such rights.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
     “Equity Prepayment Proceeds” has the meaning assigned such term in Section
3.04(c)(v).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means each trade or business (whether or not
incorporated) that, together with the Borrower or a Subsidiary is treated as a
“single employer” under Section 414(b) or (c) of the Code, or solely for the
proposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Eureka Hunter” means Eureka Hunter Pipeline, LLC, a Delaware limited
liability company.

-7-



--------------------------------------------------------------------------------



 



     “Eureka Hunter Pipeline” means that certain pipeline system (as it may
exist from time to time, including any expansions thereof) for the gathering of
natural gas in Ohio and West Virginia commonly known as the Eureka Hunter
Pipeline.
     “Eureka Hunter Pipeline J.V.” means a joint venture that may be formed
between Eureka Hunter Pipeline Partners and a third party to own and operate the
Eureka Hunter Pipeline, subject to approval by the Administrative Agent acting
reasonably.
     “Eureka Hunter Pipeline Partners” means Eureka Hunter Pipeline Partners,
LLC, a Delaware limited liability company.
     “Event of Default” has the meaning assigned such term in Section 10.01.
     “Excepted Liens” means (a) Liens for Taxes, assessments or other
governmental charges or levies which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security, old age
pension or public liability obligations which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (c) statutory landlord’s
liens, operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens arising by
operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
that arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP
(or, with respect to royalty interests, such liens will not reasonably be
expected to result in a Material Adverse Effect), provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto; (e) Liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Borrower or any of its
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any

-8-



--------------------------------------------------------------------------------



 



Property of the Borrower or any Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
which in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (g) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; and (i) Liens
arising from UCC financing statement filings regarding operating leases entered
into by the Borrower and the Subsidiaries in the ordinary course of business
covering only the Property under lease; provided, further that Liens described
in clauses (a) through (e) shall remain Excepted Liens only for so long as no
action to enforce such Lien has been commenced and no intention to subordinate
the second priority Lien granted in favor of the Administrative Agent and the
Lenders is to be hereby implied or expressed by the permitted existence of such
Excepted Liens.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder or under any other Loan Document,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America or such other jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 5.04(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with Section 5.03(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to Section
5.03(a) or Section 5.03(c).
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, New York or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

-9-



--------------------------------------------------------------------------------



 



     “Fee Letters” means the letter agreement dated August 30, 2011, among the
Borrower, the Syndication Agent and BMO Capital Markets Corp. pertaining to
certain fees payable to the Syndication Agent and BMO Capital Markets Corp., and
the letter agreement dated September 20, 2011, among the Borrower and the
Administrative Agent pertaining to certain fees payable to the Administrative
Agent.
     “Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
     “Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).
     “First Lien Administrative Agent” means Bank of Montreal, acting in its
capacity as administrative agent for the First Lien Lenders.
     “First Lien Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of April 13, 2011 among the Borrower, Bank of Montreal as
administrative agent, the other agents party thereto and the lenders from time
to time party thereto, as amended prior to the date hereof and as amended from
time to time in accordance with the terms of this Agreement and the
Intercreditor Agreement.
     “First Lien Credit Facility” means senior secured first lien revolving
facility under the First Lien Credit Agreement.
     “First Lien Lender” means any bank or other financial institution which is
a “Lender” under the First Lien Credit Agreement.
     “First Lien Loan Documents” means the First Lien Credit Agreement, the
Notes (as defined in the First Lien Credit Agreement) issued thereunder, the
Letter of Credit Agreements (as defined in the First Lien Credit Agreement)
entered into in accordance therewith, the Letters of Credit (as defined in the
First Lien Credit Agreement) issued thereunder, the Security Instruments (as
defined in the First Lien Credit Agreement) entered into in accordance therewith
and the Guaranties (as defined in the First Lien Credit Agreement) entered into
in accordance therewith.
     “First Lien Obligations” has the meaning specified in the Intercreditor
Agreement.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time subject to the terms and conditions
set forth in Section 1.05.

-10-



--------------------------------------------------------------------------------



 



     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government over the Borrower, any Subsidiary, any of their Properties, the
Administrative Agent or any Lender.
     “Governmental Requirement” means any applicable law, statute, code,
ordinance, order, determination, rule, regulation, judgment, decree, injunction,
franchise, permit, certificate, license, authorization or other directive or
requirement, whether now or hereinafter in effect, including, without
limitation, Environmental Laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.
     “Guaranty” means the Guaranty executed by the Guarantors of even date
herewith in the form of Exhibit E-2 attached hereto.
     “Guarantor” means all Restricted Subsidiaries of Borrower.
     “Hall Houston Debt” means the obligations of the Borrower with respect to
contingent liabilities retained by the Borrower in connection with the sale of
limited partner interests in Hall Houston Exploration II LP.
     “Highest Lawful Rate” means, as to any Lender, the maximum non-usurious
interest rate, if any (or, if the context so requires, an amount calculated at
such rate), that at any time or from time to time may be contracted for, taken,
reserved, charged, or received by such Lender under applicable laws with respect
to an obligation, as such laws are presently in effect or, to the extent allowed
by applicable law, as such laws may hereafter be in effect and which allow a
higher maximum non-usurious interest rate than such laws now allow. The
determination of the Highest Lawful Rate shall, to the extent required by
applicable law, take into account as interest paid, taken, received, charged,
reserved or contracted for any and all relevant payments or charges under the
Loan Documents.
     “Hydrocarbon Interests” means all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
     “Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Initial Reserve Report” means the Reserve Report effective as of June 30,
2011 prepared by or under the supervision of the chief engineer of the Borrower.

-11-



--------------------------------------------------------------------------------



 



     “Intercreditor Agreement” means that certain Subordination and
Intercreditor agreement, dated as of the date hereof, among the Borrower, the
Administrative Agent and the First Lien Administrative Agent substantially in
the form of Exhibit G, as the same may be amended, modified or replaced from
time to time.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
     “Interest Expense” means, for any applicable period, the aggregate cash
interest expense (both accrued and paid and net of interest income paid during
such period to the Borrower and its Restricted Subsidiaries) of the Borrower and
its Restricted Subsidiaries for such applicable period, including the portion of
any payments made in respect of Capital Leases allocable to interest expense.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or twelve
months thereafter, as the Borrower may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
     “Interim Redetermination” means any redetermination of the Total Reserve
Value under Section 2.07(a).
     “Interim Redetermination Date” means the date on which a Total Reserve
Value that has been redetermined pursuant to an Interim Redetermination becomes
effective as provided in Section 2.07(a).
     “Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale) or any
capital contribution to any other Person; (b) the making of any deposit with, or

-12-



--------------------------------------------------------------------------------



 



advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person); or (c) the
entering into of any guarantee of, or other contingent obligation (including the
deposit of any Equity Interests to be sold) with respect to, Debt or other
liability of any other Person and (without duplication) any amount committed to
be advanced, lent or extended to such Person.
     “Lenders” means the Persons listed on Annex 1 and any Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters BBA Libor Rates LIBOR01 (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the LIBO Rate with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and, in each case, for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that for the period from the
Effective Date until June 30, 2012, the LIBO Rate shall not be less than 1.0%
per annum and any period after June 30, 2012, the LIBO Rate shall not be less
than 2.0%.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) royalties, production payments and the like payable
out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, encroachments,
exceptions or reservations. For the purposes of this Agreement, the Borrower and
its Subsidiaries shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.
     “Liquidate” means, with respect to any Swap Agreement, (a) the sale,
assignment, novation, unwind or termination of all or any part of such Swap
Agreement or (b) the creation of an offsetting position against all or any part
of such Swap Agreement; provided that, a Swap Agreement shall not be considered
“Liquidated” for the purposes of this Agreement if, upon the occurrence of any
of the events described in clauses (a) and (b), such Swap Agreement is

-13-



--------------------------------------------------------------------------------



 



replaced simultaneously with a new Swap Agreement containing substantially the
same terms and provisions as the prior Swap Agreement. The term “Liquidated” has
a correlative meaning thereto.
     “Liquidity” means the sum of (a) the Borrower’s unrestricted cash and cash
equivalents and (b) the total unusued availability under the First Lien Credit
Agreement.
     “Loan Documents” means the Intercreditor Agreement, this Agreement, the
Notes, the Security Instruments and the Guaranty.
     “Loan Parties” means the Borrower and each Subsidiary that is a party to
any Loan Document.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, Property or condition (financial or otherwise) of the
Borrower and the Restricted Subsidiaries taken as a whole, (b) the ability of
any Loan Party to perform any of its obligations under any Loan Document,
(c) the validity or enforceability of any Loan Document or (d) the rights and
remedies of or benefits available to the Administrative Agent or any Lender
under any Loan Document.
     “Material Indebtedness” means any Debt (other than the Loans) or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $3,500,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
     “Maturity Date” means October 13, 2016.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency.
     “Mortgaged Property” means any Property owned by the Borrower or any
Restricted Subsidiary that is subject to the Liens existing and to exist under
the terms of the Security Instruments.
     “Mortgages” means all mortgages and deeds of trust executed in connection
herewith.
     “Multiemployer Plan” means a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds” means (a) in the case of any offering, issuance or
incurrence of Debt, proceeds received in cash from the offering, issuance or
incurrence of Debt (excluding any Debt incurred in accordance with Section 9.02)
by the Borrower net of brokers’, advisors’ and

-14-



--------------------------------------------------------------------------------



 



investment banking fees and other customary out-of-pocket underwriting
discounts, commissions and other customary out-of-pocket cash costs, fees and
expenses, including fees and expenses of attorneys, accountants, other agents
and advisors, in each case incurred in connection with such transaction; (b) in
the case of any sale, lease or other disposition of Properties, the cash
proceeds received from such sale, lease or disposition net of attorneys’ fees
and other customary fees and expenses actually incurred in connection therewith
and income taxes and sale, use or other transactional taxes paid or payable as a
direct result of such disposition, any amounts paid to terminate Swap Agreements
in connection with such sale and the amount of any Debt (other than Debt under
the First Lien Credit Agreement) that is secured by a Lien on the asset subject
to such disposition and that is repaid in connection with such disposition; and
(c) in the case of any issuance or sale of Equity Interests, proceeds received
in cash from such issuance or sale by the Borrower, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses in each case incurred in
connection with such transaction.
     “Notes” means the promissory notes of the Borrower described in Section
2.02(d) of and being substantially in the form of Exhibit A thereto, together
with all amendments, modifications, replacements, extensions and rearrangements
thereof.
     “Obligations” means, without duplication, (i) all Debt evidenced hereunder,
(ii) the obligation of the Loan Parties for the payment of the fees payable
hereunder or under the other Loan Documents and (iii) all other obligations and
liabilities (monetary or otherwise, whether absolute or contingent, matured or
unmatured) of the Loan Parties to the Administrative Agent and the Lenders, in
each case now existing or hereafter incurred under, arising out of or in
connection with any Loan Document, and to the extent that any of the foregoing
includes or refers to the payment of amounts deemed or constituting interest,
only so much thereof as shall have accrued, been earned and which remains unpaid
at each relevant time of determination.
     “Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) Properties
now or hereafter pooled or unitized with Hydrocarbon Interests; (c) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including without limitation all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to Hydrocarbon Interests
and (g) all Properties, rights, titles, interests and estates described or
referred to above, including any and all Property, real or personal, now owned
or hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures,

-15-



--------------------------------------------------------------------------------



 



fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings, machinery and parts, engines, boilers, meters, apparatus, equipment,
appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements and servitudes together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement and any other Loan Document.
     “Participant” has the meaning set forth in Section 12.04(c)(i).
     “Patriot Act” has the meaning set forth in Section 12.15.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
     “PDP” means, with respect to the Oil and Gas Properties, properties that
are categorized as “Proved Reserves” that are both “Developed” and “Producing”
as such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect as the time in question.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan), subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Preferred Prepayment Proceeds” has the meaning assigned such term in
Section 3.04(c)(iv).
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.

-16-



--------------------------------------------------------------------------------



 



     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including, without
limitation, cash, securities, accounts and contract rights.
     “Proved Reserves” means “Proved Reserves” as defined in the Definitions for
Oil and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions, “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing” in the Definitions,
and “Proved Undeveloped Reserves” means Proved Reserves which are categorized as
“Undeveloped” in the Definitions.
     “PV” means the net present value, discounted at 10% per annum, of the
future net revenues expected to accrue to the Borrower’s and its Subsidiaries’
collective interests in Proved Reserves expected to be produced from Oil and Gas
Properties during the remaining expected economic lives of such reserves. Each
calculation of such expected future net revenues shall be based upon the most
recently delivered Reserve Report as of each Redetermination Date and shall be
made in accordance with the then existing standards of the Society of Petroleum
Engineers, provided that in any event (a) appropriate deductions shall be made
for severance and ad valorem taxes, and for operating, gathering, transportation
and marketing costs required for the production and sale of such reserves
(provided that lease operating costs, development costs and other related
operating or development costs shall be held constant as determined as of the
Effective Date), (b) appropriate adjustments shall be made for hedging
operations, (c) the pricing assumptions used in determining PV for any
particular reserves shall be based upon the following price decks: (i) for
natural gas, the average of the quotations for deliveries of natural gas for
each of the five immediately consecutive 12-month periods following a
Redetermination Date from the New York Mercantile Exchange (each such quotation
for a 12-month period from the New York Mercantile Exchange being, the “Strip
Price”), provided that with respect to quotations for 12-month periods after the
fifth 12-month period following the relevant Redetermination Date, the price
deck for such fifth 12-month period shall be applied and (ii) for crude oil, the
quoted Strip Price for West Texas Intermediate crude oil for each such 12-month
period following a Redetermination Date, provided that with respect to
quotations for 12-month periods after the fifth 12-month period following the
relevant Redetermination Date, the price deck for such fifth 12-month period
following the relevant Redetermination Date shall be applied and (d) the
cash-flows derived from the pricing assumptions set forth in clause (b) and
(c) above shall be further adjusted to account for the historical basis
differentials and marketing expenses for each month during the preceding
12-month period calculated by comparing realized crude oil and natural gas
prices for West Texas Intermediate crude oil and Henry Hub NYMEX prices for each
month during such period.
     “Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt. “Redeem” has the correlative meaning
thereto.
     “Redetermination Date” has the meaning assigned such term in
Section 2.07(a).

-17-



--------------------------------------------------------------------------------



 



     “Register” has the meaning assigned such term in Section 12.04(b)(iv).
     “Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors (including attorneys, accountants and experts) of such Person and
such Person’s Affiliates.
     “Remedial Work” has the meaning assigned such term in Section 8.10(a).
     “Required Lenders” means two or more Lenders holding more than fifty
percent (50%) of the outstanding aggregate principal amount of the Loans.
     “Reserve Report” means a report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth, as of each
December 31st or June 30th, the oil and gas reserves attributable to the proved
Oil and Gas Properties of the Borrower and the Restricted Subsidiaries, together
with a projection of the rate of production and future net income, taxes,
operating expenses and capital expenditures with respect thereto as of such
date, based upon the pricing assumptions consistent with SEC reporting
requirements at the time and shall include the Initial Reserve Report.
     “Reserve Report Certificate” has the meaning ascribed such term in Section
8.12(c).
     “Responsible Officer” means, as to any Person, the Chief Executive Officer,
the Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person. Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other Property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary.
     “Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
     “SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.
     “Security” means second-priority mortgage and security interest in the
Collateral.
     “Security Agreement” means the Second Lien Security and Pledge Agreement
executed by the Borrower and the Guarantors of even date herewith, substantially
in the form of Exhibit E-1 attached hereto.

-18-



--------------------------------------------------------------------------------



 



     “Security Instruments” means the mortgages, deeds of trust and other
agreements, instruments or certificates, and any and all other agreements,
instruments, certificates or certificates now or hereafter executed and
delivered by the Borrower or any other Person (other than participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Obligations pursuant to this Agreement) in connection with, or as
security for the payment or performance of the Obligations, the Notes, this
Agreement, as such agreements may be amended, modified, supplemented or restated
from time to time, including, without limitation, the Security Agreement, the
Canadian Collateral Documents and Mortgages.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
Eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
     “Subsidiary” means (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or Controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower. Notwithstanding the
foregoing, for the purposes of ARTICLE IX, Unrestricted Subsidiaries shall not
be considered “Subsidiaries” and the covenants contained in ARTICLE IX shall not
apply to Unrestricted Subsidiaries.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no stock incentive, stock
option, phantom stock or similar plan or program providing for stock-based
awards or payments to current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries, shall be considered to be a
Swap Agreement.
     “Syndication Agent” has the meaning given in the introductory paragraph.

-19-



--------------------------------------------------------------------------------



 



     “Synthetic Leases” means, in respect of any Person, all leases which shall
have been, or should have been, in accordance with GAAP, treated as operating
leases on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
Obligations for borrowed money for purposes of U.S. federal income taxes, if the
lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Total Proved Reserves” means, with respect to the Oil and Gas Properties,
the sum of (a) PDP Oil and Gas Properties, (b) Oil and Gas Properties that are
categorized as “Proved Developed Nonproducing Reserves”, and (c) Oil and Gas
Properties that are categorized as “Proved Undeveloped Reserves”, in each case,
as said two latter terms are defined in the Definitions for Oil and Gas Reserves
as promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.
     “Total Reserve Value” means at any time the PV attributable to Proved
Reserves as most recently determined and certified to the Lenders in accordance
with Section 2.07, as the same may be adjusted from time to time pursuant to
Section 2.07(c), Section 8.13 or Section 9.11 and further adjusted, if
necessary, to exclude a portion of reserves other than Proved Developed
Producing Reserves such that not less than 70% of Total Reserve Value is
attributable to the PV of Proved Developed Producing Reserves.
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, each other Loan Document to which it is a party, the
borrowing of Loans, the use of the proceeds thereof and the grant of Liens by
the Borrower and the Guarantors on Mortgaged Properties and other Properties
pursuant to the Security Instruments.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
     “UCC” means the Uniform Commercial Code in effect from time to time in the
State of New York, or, where applicable as to specific Property, any other
relevant state.
     “Unrestricted Subsidiary” means (i) any Subsidiary that at the time of
determination shall have been designated as an Unrestricted Subsidiary by the
Borrower in the manner provided below (and shall not have been subsequently
designated as a Restricted Subsidiary), (ii) any Subsidiary of an Unrestricted
Subsidiary and (iii) the Persons listed on Schedule 1.01A (except to the extent
any such Person has been subsequently designated as a Restricted Subsidiary).
The Borrower may from time to time designate any Subsidiary (including a
newly-created or newly acquired Subsidiary) (other than a Subsidiary that,
immediately after such designation, shall hold any Debt or Equity Interest in
the Borrower or any Restricted Subsidiary) as an Unrestricted Subsidiary, and
may designate any Unrestricted Subsidiary as a Restricted Subsidiary so long as,

-20-



--------------------------------------------------------------------------------



 



immediately after giving effect to such designation, no Default shall have
occurred and be continuing. Any designation by the Borrower pursuant to this
definition shall be made in an officer’s certificate delivered to the
Administrative Agent and containing a certification that such designation is in
compliance with the terms of this definition.
     “Wholly-Owned Subsidiary” means any Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or by the Borrower and one or
more of the Wholly-Owned Subsidiaries; provided that, for purposes of this
Agreement, and for the avoidance of doubt, PRC Williston, LLC, during such times
as the Borrower owns all of the Equity Interests therein, shall be deemed a
Wholly-Owned Subsidiary, notwithstanding the non-controlling interests in such
Subsidiary recorded for accounting purposes as reflected in the Borrower’s
Financial Statements.
     Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
     Section 1.04 Terms Generally; Rules of Construction. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.
     Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next

-21-



--------------------------------------------------------------------------------



 



date on which financial statements are required to be delivered to the Lenders
pursuant to Section 8.01(a); provided that, unless the Borrower and the Required
Lenders shall otherwise agree in writing, no such change shall modify or affect
the manner in which compliance with the covenants contained herein is computed
such that all such computations shall be conducted utilizing financial
information presented consistently with prior periods.
ARTICLE II
The Credits
     Section 2.01 Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a Loan to the Borrower on the Effective Date
in an aggregate principal amount that will not exceed such Lender’s Commitment.
The Commitments are not revolving and the Borrower may not borrow, repay and
reborrow the Loans. Any portion of the Commitments not requested pursuant to
Section 2.03 by the Borrower on or before 3:00 p.m. New York time on the
Effective Date shall be permanently cancelled.
     Section 2.02 Loans and Borrowings. Borrowings; Several Obligations. Each
Term Loan shall be made as part of a Borrowing consisting of Loans made by each
Lender ratably in accordance with its respective Commitment. The failure of any
Lender to make its Loan shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make its Loan as required.
     (b) Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
     (c) Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments. Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
four (4) Eurodollar Borrowings outstanding. Notwithstanding any other provision
of this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
     (d) Notes. Any Lender may request that Loans made by it be evidenced by a
single promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender in substantially
the form of Exhibit A, dated, in the case of (i) any Lender party hereto as of
the Effective Date, as of the Effective Date or (ii) any Lender

-22-



--------------------------------------------------------------------------------



 



that becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption, in each case, payable to such
Lender in a principal amount equal to its Loans as in effect on such date, and
otherwise duly completed. If the amount of any Lender’s Loans increases or
decreases for any reason (whether pursuant to Section 12.04(b) or otherwise),
the Borrower shall deliver or cause to be delivered on the effective date of
such increase or decrease, a new Note payable to any Lender who requested a Note
hereunder in a principal amount equal to its Loans after giving effect to such
increase or decrease, and otherwise duly completed, and such Lender agrees to
promptly thereafter return the previously issued Note held by such Lender marked
canceled or otherwise similarly defaced. The date, amount, Type, interest rate
and, if applicable, Interest Period of each Loan made by each Lender that
receives a Note, and all payments made on account of the principal thereof,
shall be recorded by such Lender on its books for its Note, and, prior to any
transfer, may be endorsed by such Lender on a schedule attached to such Note or
any continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.
     Section 2.03 Requests for Borrowings. To request the Borrowing, the
Borrower shall notify the Administrative Agent of such request by written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower (the “Borrowing Request”): (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, New York, New York time, three Business Days before
the Effective Date or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York, New York time, on the Effective Date. The Borrowing
Request shall be irrevocable. The Borrowing Request shall specify the following
information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be the Effective Date;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
     If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

-23-



--------------------------------------------------------------------------------



 



     Section 2.04 Interest Elections. Conversion and Continuance. Each Borrowing
initially shall be of the Type specified in the Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in the Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.04. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing.
     (b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone or by a written Interest Election Request in substantially
the form of Exhibit C and signed by the Borrower (a “written Interest Election
Request”) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each
telephonic and written Interest Election Request shall be irrevocable and each
telephonic Interest Election Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent.
     (c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Notice to Lenders by the Administrative Agent. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
     (e) Effect of Failure to Deliver Timely Interest Election Request and
Events of Default on Interest Election. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto,

-24-



--------------------------------------------------------------------------------



 



then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing: (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing (and any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
     Section 2.05 Funding of Loans. Funding by Lenders. Each Lender shall make
its Loan on the Effective Date by wire transfer of immediately available funds
by 1:00 p.m., New York, New York time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York, New York and
designated by the Borrower in the Borrowing Request.
     (b) Presumption of Funding by the Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to the time such Lender is
required to fund its share of a Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) above and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
     Section 2.06 [RESERVED].
     Section 2.07 Total Reserve Value.
     (a) Subject to interim adjustment under Section 2.07(c), Section 8.13 and
Section 9.11, the initial Total Reserve Value shall be $437,175,428. The
Borrower shall deliver to the Administrative Agent a Reserve Report Certificate
in accordance with Section 8.12, so that the Total Reserve Value may be
redetermined semi-annually on or around November 1st and May 1st of each year
(each, a “Scheduled Redetermination Date” and, together with each Interim
Redetermination Date, as defined below, a “Redetermination Date”) which Reserve
Report Certificate shall reflect the Total Reserve Value as of the immediately
preceding June 30 and December 31, respectively, commencing May 1, 2012. The
Borrower shall calculate the Total Reserve Value based upon the applicable
definitions of this Agreement.

-25-



--------------------------------------------------------------------------------



 



     (b) Upon receipt of a Reserve Report Certificate, the Administrative Agent
shall promptly review such certificate and, within five (5) Business Days,
confirm to the Borrower and the Lenders that (i) the calculations used to
determine the Total Reserve Value were based upon the pricing and other
requirements set forth in the definition of Total Reserve Value and (ii) no
mathematical or other errors or omissions have been made in such calculation. If
facts under (i) or (ii) are ascertained not to exist, the Administrative Agent
and the Borrower shall cooperate to promptly calculate the proper amount of the
Total Reserve Value. Otherwise, upon confirmation of such amount as the Total
Reserve Value, such amount will be the Total Reserve Value until next adjusted
or redetermined in accordance with the terms of this Agreement.
     (c) If the Borrower or any Subsidiary changes the material terms of any
commodity-price Swap Agreement, terminates any such Swap Agreement or creates
any off-setting positions in respect of any hedge positions under any such Swap
Agreement (whether evidenced by a floor, put or Swap Agreement), then the Total
Reserve Value shall be simultaneously reduced by an amount determined by the
Majority Lenders not exceeding the economic consequences of such change,
termination or creation of off-setting positions.
     (d) The Borrower may elect to redetermine the Total Reserve Value, by
notifying the Administrative Agent thereof, one time during any six-month
period, that it elects to cause the Total Reserve Value to be redetermined
between Scheduled Redeterminations (each an “Interim Redetermination”) in
accordance with this Section 2.07 (each an “Interim Redetermination Date”).
     Section 2.08 Intercreditor Agreement. The Loans, the Notes, this Agreement
and the other Loan Documents, the rights and remedies of the Lenders and the
Administrative Agent hereunder and thereunder and the Liens created thereby are
subject to the Intercreditor Agreement. Each Lender hereunder (a) acknowledges
that it has received a copy of the Intercreditor Agreement, (b) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (c) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement and (d) authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreement as Second Lien Collateral Agent
(as defined therein) and on behalf of such Lender. The foregoing provisions are
intended as an inducement to the lenders under the First Lien Credit Agreement
to permit the incurrence of Indebtedness under this Agreement and to extend
credit to the Borrower and such lenders are intended third party beneficiaries
of such provisions.
ARTICLE III
Payments of Principal and Interest; Prepayments; Fees
     Section 3.01 Repayment of Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Maturity Date.
     Section 3.02 Interest. ABR Loans. The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Margin, but
in no event to exceed the Highest Lawful Rate.

-26-



--------------------------------------------------------------------------------



 



     (b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
     (c) Post-Default Rate. Notwithstanding the foregoing, if any principal of
or interest on any Loan or any fee or other amount payable by the Borrower
hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to two
percent (2%) plus the rate applicable to ABR Loans as provided in
Section 3.02(a), but in no event to exceed the Highest Lawful Rate.
     (d) Interest Payment Dates. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan and on the Maturity Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Maturity Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
     (e) Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
     Section 3.03 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any

-27-



--------------------------------------------------------------------------------



 



Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.
     Section 3.04 Prepayments.Optional Prepayments. Subject to prior notice in
accordance with Section 3.04(b), the Borrower shall have the right, from time to
time, to prepay the Loans, in whole or in part, subject to the following:
     (i) if such prepayment is made on a date before, or on, the first
anniversary of the Effective Date, without premium or penalty;
     (ii) if such prepayment is made on a date after the first anniversary of
the Effective Date but prior to and including the second anniversary of the
Effective Date, with a premium equal to 2% of such principal amount prepaid;
     (iii) if such prepayment is made on a date after the second anniversary of
the Effective Date, but prior to and including the third anniversary of the
Effective Date, with a premium equal to 1% of such principal amount prepaid; and
     (iv) if such prepayment is made on a date after the third anniversary of
the Effective Date, without premium or penalty;
provided that, each prepayment is for a principal amount that is an integral
multiple of $1,000,000 and not less than $1,000,000, or if such principal amount
is less than $1,000,000, the outstanding principal amount of the Loans.
     (b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York, New York time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York, New York time, on the Business Day of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.
     (c) Mandatory Prepayments.
     (i) If any Debt securities evidenced by bonds, debentures, notes or similar
instruments (excluding any Debt incurred in accordance with Section 9.02, but
including any such Debt securities convertible into Equity Interests) shall be
issued or incurred by the Borrower, an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied, no later than five Business Days after the
Borrower’s receipt of such Net Cash Proceeds, toward the prepayment of the Loans
so long as no Default or Event of Default shall exist under the First Lien
Credit Agreement and no Borrowing Base Deficiency (as defined in the
Intercreditor Agreement) exists.

-28-



--------------------------------------------------------------------------------



 



     (ii) If the Net Cash Proceeds of any sale or other disposition of any
Property of any Loan Party (including, without limitation, any Casualty Event)
are $25,000,000 or more, an amount equal to 100% of such Net Cash Proceeds shall
be applied, first, to prepay the principal amount of the First Lien Obligations
(until such time as the Liquidity test below is satisfied) and, then, to prepay
the Loans; provided, that the Borrower shall not be required to prepay the Loans
(A) with respect to any Net Cash Proceeds from the sale or other disposition of
assets permitted pursuant to Section 9.11 (other than Section 9.11(b) or (d)) or
(B) so long as (1) any Default or Event of Default shall exist under the First
Lien Credit Agreement, (2) Liquidity is less than $50,000,000 after giving pro
forma effect to such prepayment or (3) any Borrowing Base Deficiency (as defined
in the Intercreditor Agreement) exists. Any such prepayment of the Loans shall
be made no later than the fifth Business Day after the receipt of such Net Cash
Proceeds.
     (iii) If the Net Cash Proceeds of any sale or other disposition of any
Property of any Loan Party (including, without limitation, any Casualty Event)
permitted under Section 9.11(b) or (d) are less than $25,000,000, the Borrower
shall prepay the Loans in accordance with Section 9.11(b)(i) or
Section 9.11(d)(v), respectively; provided, that the Borrower shall not be
required to prepay the Loans so long as (A) any Default or Event of Default
shall exist under the First Lien Credit Agreement, (B) Liquidity is less than
$50,000,000 after giving pro forma effect to such prepayment or (C) any
Borrowing Base Deficiency (as defined in the Intercreditor Agreement) exists.
Any such prepayment of the Loans shall be made upon the expiry of the 180 day
term set forth in Section 9.11(d)(v).
     (iv) If the aggregate Net Cash Proceeds of sales or issuances, private or
public, of preferred stock (other than Net Cash Proceeds (A) arising out of
issuances or exercises of, or otherwise realized from (i) ESOP Shares or
(ii) issuances, exchanges or redemptions permitted under Section 9.04(d) and
(B) from issuances or sales made in connection with an Investment permitted
under Section 9.05(h) to the extent the Borrower has previously notified the
Administrative Agent of its intent to use such Net Cash Proceeds for a specific
acquisition in accordance with Section 9.05(h) for which the Borrower or a
Restricted Subsidiary has entered into a definitive agreement related thereto
and consummated such acquisition within ninety (90) days of the execution of
such definitive agreement) by the Borrower, from and after the Effective Date,
are more than $50,000,000, an amount equal to 50% of such Net Cash Proceeds in
excess of $50,000,000 (such prepayment amount, the “Preferred Prepayment
Proceeds”) shall be applied (without duplication of any prepayment made in
accordance with the following proviso), no later than the last Business Day of
the fiscal quarter during which such Preferred Prepayment Proceeds are received
by the Borrower, toward the prepayment of the Loans so long as no Default or
Event of Default shall exist under the First Lien Credit Agreement and no
Borrowing Base Deficiency (as defined in the Intercreditor Agreement) exists
when such prepayment is to be made; provided, that if the Preferred Prepayment
Proceeds exceed $3,500,000 in any fiscal quarter, such Preferred Prepayment
Proceeds shall be applied, no later than five Business Days after the Borrower’s
receipt of such Preferred Prepayment Proceeds or, if applicable, the expiry of
the ninety-day term in clause (B) above, toward the prepayment of the Loans so
long as no Default or Event of

-29-



--------------------------------------------------------------------------------



 



Default shall exist under the First Lien Credit Agreement and no Borrowing Base
Deficiency (as defined in the Intercreditor Agreement) exists.
     (v) If any Equity Interests that are not preferred stock (including,
without limitation, any common stock or convertible securities other than Debt
securities convertible into Equity Interests) shall be issued or sold by the
Borrower, an amount equal to 50% of the Net Cash Proceeds thereof (other than
Net Cash Proceeds (A) arising out of issuances or exercises of, or otherwise
realized from (i) ESOP Shares and (ii) issuances, exchanges or redemptions
permitted under Section 9.04(d) and (B) from issuances or sales made in
connection with an Investment permitted under Section 9.05(h) to the extent the
Borrower has previously notified the Administrative Agent of its intent to use
such Net Cash Proceeds for a specific acquisition in accordance with
Section 9.05(h) for which the Borrower or a Restricted Subsidiary has entered
into a definitive agreement related thereto and consummated such acquisition
within ninety (90) days of the execution of such definitive agreement) (such
prepayment amount, the “Equity Prepayment Proceeds”) shall be applied (without
duplication of any prepayment made in accordance with the following proviso), no
later than the last Business Day of the fiscal quarter during which such Equity
Prepayment Proceeds are received by the Borrower, toward the prepayment of the
Loans so long as no Default or Event of Default shall exist under the First Lien
Credit Agreement and no Borrowing Base Deficiency (as defined in the
Intercreditor Agreement) exists when such prepayment is to be made; provided,
that if the Equity Prepayment Proceeds exceed $3,500,000 in any fiscal quarter,
such Equity Prepayment Proceeds shall be applied, no later than five Business
Days after either the Borrower’s receipt of such Equity Prepayment Proceeds, or,
if applicable, the expiry of the ninety-day term in clause (B) above, toward the
prepayment of the Loans so long as no Default or Event of Default shall exist
under the First Lien Credit Agreement and no Borrowing Base Deficiency (as
defined in the Intercreditor Agreement) exists.
     (vi) Any prepayment pursuant to this clause (c) above shall be accompanied
by payment of any break funding costs payable pursuant to Section 5.02
     (vii) Notwithstanding anything herein to the contrary, if the amount of any
Net Cash Proceeds referred to in this clause (c) would otherwise be a required
prepayment under the terms of the First Lien Credit Agreement, then prepayment
shall only be required to the extent any excess Net Cash Proceeds remain after
making such prepayment.
     (viii) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall
be applied to outstanding Borrowings as directed by the Borrower or, if no such
direction is given, first, ratably to any ABR Borrowings then outstanding, and,
second, to any Eurodollar Borrowings then outstanding, and if more than one
Eurodollar Borrowing is then outstanding, to each such Eurodollar Borrowing in
order of priority beginning with the Eurodollar Borrowing with the least number
of days remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

-30-



--------------------------------------------------------------------------------



 



     (ix) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall
be applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.
     (d) No Other Premium or Penalty. Prepayments permitted or required under
Section 3.04 shall be without premium or penalty, except as required under
Section 3.04(a) and Section 5.02.
     Section 3.05 Fees. The Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times specified in
the Fee Letter, or otherwise separately agreed upon between the Borrower and the
Administrative Agent.
ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs.
     Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
Payments by the Borrower. The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York, New York time, on the date when due, in dollars that
constitute immediately available funds, without defense, deduction, recoupment,
set-off or counterclaim. Fees, once paid, shall not be refundable under any
circumstances absent manifest error (e.g., as a result of a clerical mistake).
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices located at Capital One
Bank, Commercial Loan Servicing, 14601 Sweitzer Lane, Laurel, MD 20707, except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
     (b) Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.
     (c) Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the

-31-



--------------------------------------------------------------------------------



 



aggregate amount of its Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 4.01(c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
     Section 4.02 Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
     Section 4.03 Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(a), 4.02 or 12.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
     Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower to and in favor of the Administrative Agent for the
benefit of the Lenders and the other Persons named therein of all of the
Borrower’s interest in and to production and all proceeds attributable thereto
that may be produced from or allocated to the Mortgaged Property. The Security
Instruments further provide in general for the application of such proceeds to
the satisfaction of the Obligations and other obligations described therein and
secured thereby.

-32-



--------------------------------------------------------------------------------



 



Notwithstanding the assignment contained in such Security Instruments, until the
occurrence of an Event of Default, (a) the Administrative Agent and the Lenders
agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower and its Restricted Subsidiaries and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary to cause such proceeds to be paid to the Borrower and/or
such Restricted Subsidiaries.
ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality
     Section 5.01 Increased Costs. Eurodollar Changes in Law. If any Change in
Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
     (c) Certificates. A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in Section 5.01(a) or (b) and reasonably detailed
calculations therefor shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
     (d) Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall

-33-



--------------------------------------------------------------------------------



 



not be required to compensate a Lender pursuant to this Section 5.01 for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(b), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 5.02 and reasonably detailed calculations therefor
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
     Section 5.03 Taxes.Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 5.03(a)),
the Administrative Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
     (b) Payment of Other Taxes by the Borrower. The Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such

-34-



--------------------------------------------------------------------------------



 



Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Administrative Agent or a Lender as
to the amount of such payment or liability under this Section 5.03 shall be
delivered to the Borrower and shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
     (f) Tax Refunds. If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.03, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 5.03 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 5.03 shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
     Section 5.04 Mitigation Obligations. Designation of Different Lending
Office. If any Lender requests compensation under Section 5.01, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.01 or Section 5.03, as the case
may be, in the future and (ii) would not subject such Lender to

-35-



--------------------------------------------------------------------------------



 



any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     (b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01 or (ii) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that, (1) in the case of a required assignment of
interest, the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (2) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, including any applicable premium then due under
Section 3.04(a), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (3) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
     Section 5.05 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.
ARTICLE VI
Conditions Precedent
     Section 6.01 Conditions to Effectiveness. The obligations of each Lender to
fund its Loan hereunder shall not become effective until the date on which each
of the following conditions is satisfied (or waived in accordance with
Section 12.02):

-36-



--------------------------------------------------------------------------------



 



     (a) The Administrative Agent, the Arranger and the Lenders shall have
received all fees and other amounts due and payable hereunder and under the Fee
Letter, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
     (b) The Administrative Agent shall have received a certificate of the
Secretary, an Assistant Secretary or other authorized officer of each Loan Party
setting forth (i) resolutions of its board of directors or similar governing
authority with respect to the authorization of such Loan Party to execute and
deliver the Loan Documents to which it is a party, to enter into the
Transactions to which it is a party, (ii) the officers of such Loan Party
(y) who are authorized to sign the Loan Documents to which such Loan Party is a
party and (z) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the Transactions, (iii) specimen signatures of such
authorized officers, and (iv) the articles or certificate of incorporation and
bylaws or similar organizational documents of such Loan Party, certified as
being true and complete. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.
     (c) The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of each Loan Party.
     (d) The Administrative Agent shall have received a compliance certificate
which shall be substantially in the form of Exhibit D, duly and properly
executed by a Responsible Officer dated as of the Effective Date.
     (e) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.
     (f) The Administrative Agent shall have received duly executed Notes
payable to each Lender that has requested a Note in a principal amount equal to
its Commitment dated as of the Effective Date.
     (g) The Administrative Agent shall have received from each party thereto
duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Intercreditor Agreement, Security Instruments and
the Guaranty. In connection with the execution and delivery of the Security
Instruments, the Administrative Agent shall:
     (1) be reasonably satisfied that the Security Instruments create perfected
Liens (subject in priority only to Liens created by the First Lien Credit
Documents and Excepted Liens, but subject to the provisos at the end of such
definition) on at least 80% of the total value of the Oil and Gas Properties
evaluated in the Initial Reserve Report all of which presently secure the Senior
Revolving Credit Agreement (including, for the avoidance of doubt, Liens on any
such Oil and Gas Properties located in Canada); and

-37-



--------------------------------------------------------------------------------



 



     (2) be reasonably satisfied that it has a Lien on all Property constituting
collateral for the First Lien Credit Agreement (including, for the avoidance of
doubt, Liens on any such Property located in Canada).
     (h) The Administrative Agent shall have received the opinions of Fulbright
& Jaworski LLP, special counsel to the Borrower, together with opinions or other
assurances as the Administrative Agent may request relating to the Security
Instruments covering the Mortgaged Properties located in, without limitation,
Kentucky, North Dakota, Ohio, West Virginia and Canada, in each case, in form
and substance reasonably satisfactory to Administrative Agent.
     (i) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.12.
     (j) The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has
(i) received all consents and approvals required by Section 7.03 and (ii) has no
other Debt in respect of borrowed money other than Debt permitted by
Section 9.02.
     (k) The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a).
     (l) The Administrative Agent shall have received title information as it
may reasonably require setting forth the status of title to at least 80% of the
total value of the proved Oil and Gas Properties evaluated in the Initial
Reserve Report.
     (m) The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and its
Subsidiaries.
     (n) The Administrative Agent shall have received the Initial Reserve Report
for the Oil and Gas Properties, accompanied by a Reserve Report Certificate
covering the matters described in Section 8.12(c).
     (o) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the Loan
Parties for the jurisdiction of organization (or equivalent) for each of the
Loan Parties and any other jurisdiction requested by the Administrative Agent,
other than Liens permitted by Section 9.03.
     (p) The Borrower and the Restricted Subsidiaries shall have Liquidity of
not less than $50,000,000.
     (q) The Administrative Agent shall have received such other documents as
the Administrative Agent or its special counsel may reasonably request.
     Section 6.02 Additional Conditions. The obligation of each Lender to make
its Loan on the Effective Date is subject to the satisfaction of the following
additional conditions:

-38-



--------------------------------------------------------------------------------



 



     (a) At the time of and immediately after giving effect to such Borrowing no
Default or Event of Default shall have occurred and be continuing.
     (b) At the time of and immediately after giving effect to such Borrowing no
event, development or condition that has or could reasonably be expected to have
a Material Adverse Effect shall have occurred.
     (c) The representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the Effective Date, except to the extent any such representations and warranties
are expressly limited to an earlier date, in which case, on and as of the date
of such Borrowing, such representations and warranties shall continue to be true
and correct as of such specified earlier date.
     (d) The making of such Loan would not conflict with, or cause any Lender to
violate or exceed, any applicable Governmental Requirement, and no Change in Law
shall have occurred, and no litigation shall be pending or threatened, which
does or, with respect to any threatened litigation, seeks to, enjoin, prohibit
or restrain, the making or repayment of any Loan or the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
ARTICLE VII
Representations and Warranties
     The Borrower represents and warrants to the Lenders that:
     Section 7.01 Organization; Powers. Each of the Borrower and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect. As of the Effective Date, Schedule 7.01 is an accurate corporate
organizational chart of Borrower and its Subsidiaries showing the ownership of
all Equity Interests in such Persons.
     Section 7.02 Authority; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action
(including, without limitation, any action required to be taken by any class of
directors of such Loan Party or any other Person, whether interested or
disinterested, in order to ensure the due authorization of the Transactions).
Each Loan Document to which any Loan Party is a party has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

-39-



--------------------------------------------------------------------------------



 



     Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority or any other third Person (including shareholders or
any class of directors, whether interested or disinterested, of any Loan Party
or any other Person), nor is any such consent, approval, registration, filing or
other action necessary for the validity or enforceability of any Loan Document
or the consummation of the transactions contemplated thereby, except such as
have been obtained or made and are in full force and effect other than (i) the
recording and filing of the Security Instruments as required by this Agreement
and (ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not reasonably be expected to have a
Material Adverse Effect or do not have an adverse effect on the enforceability
of the Loan Documents, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Borrower or any
Subsidiary or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any Subsidiary or its Properties, or give rise to a right
thereunder to require any payment to be made by the Borrower or such Subsidiary
and (d) will not result in the creation or imposition of any Lien on any
Property of the Borrower or any Subsidiary (other than the Liens created by the
Loan Documents).
     Section 7.04 Financial Condition; No Material Adverse Change. The Borrower
has heretofore furnished to the Lenders (i) its audited consolidated balance
sheet and statement of income, stockholders equity and cash flows as of and for
the fiscal year ended December 31, 2010, all reported on by a firm of
independent public accountants acceptable to the Administrative Agent and
(ii) its unaudited consolidated balance sheet and statement of income,
stockholders equity and cash flows as of and for the six-month period ended
June 30, 2011. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.
     (b) Since December 31, 2010, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Restricted
Subsidiaries has been conducted only in the ordinary course consistent with past
business practices.
     (c) Except as set forth on Schedule 9.02 or in a certificate delivered
pursuant to Section 8.01(d), neither the Borrower nor any Restricted Subsidiary
has on the Effective Date any material Debt (including Disqualified Capital
Stock) or any material contingent liabilities, off-balance sheet liabilities or
partnerships, material liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments.
     Section 7.05 Litigation.  As of the Effective Date, except as set forth on
Schedule 7.05, there are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any Subsidiary (i) as to which there is a reasonable possibility of
an adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any Loan Document or the Transactions.

-40-



--------------------------------------------------------------------------------



 



     (b) Since the Effective Date, there has been no change in the status of the
matters disclosed in Schedule 7.05 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
     Section 7.06 Environmental Matters. Except as could not reasonably be
expected to have a Material Adverse Effect (or with respect to (c), (d) and
(e) below, where the failure to take such actions could not be reasonably
expected to have a Material Adverse Effect), to the knowledge of Borrower:
     (a) neither any Property of the Borrower or any Subsidiary nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws;
     (b) no Property of the Borrower or any Subsidiary nor the operations
currently conducted thereon or by any prior owner or operator of such Property
or operation, are in violation of or subject to any existing, pending or
threatened action, suit, investigation, inquiry or proceeding by or before any
court or Governmental Authority or to any remedial obligations under
Environmental Laws;
     (c) all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each Subsidiary,
including, without limitation, past or present treatment, storage, disposal or
release of a hazardous substance, oil and gas waste or solid waste into the
environment, have been duly obtained or filed, and the Borrower and each
Subsidiary are in compliance with the terms and conditions of all such notices,
permits, licenses and similar authorizations;
     (d) all hazardous substances, solid waste and oil and gas waste, if any,
generated at any and all Property of the Borrower or any Subsidiary have in the
past been transported, treated and disposed of in accordance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and all such transport carriers and
treatment and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws;
     (e) the Borrower has taken all steps reasonably necessary to determine and
has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been disposed of or otherwise released and there has been no
threatened release of any oil, hazardous substances, solid waste or oil and gas
waste on or to any Property of the Borrower or any Subsidiary except in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment;
     (f) to the extent applicable, all Property of the Borrower and each
Subsidiary currently satisfies all design, operation, and equipment requirements
imposed by the OPA, and the Borrower does not have any reason to believe that
such Property, to the extent subject to the

-41-



--------------------------------------------------------------------------------



 



OPA, will not be able to maintain compliance with the OPA requirements during
the term of this Agreement; and
     (g) neither the Borrower nor any Subsidiary has any known contingent
liability or Remedial Work in connection with any release or threatened release
of any oil, hazardous substance, solid waste or oil and gas waste into the
environment.
     Section 7.07 Compliance with the Laws and Agreements; No Defaults. Except
as could not be reasonably be expected to have a Material Adverse Effect:
     (a) each of the Borrower and each Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect;
     (b) neither the Borrower nor any Subsidiary is in default nor has any event
or circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require the Borrower or a Subsidiary to Redeem or make any offer to Redeem under
any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which the Borrower or any Subsidiary
or any of their Properties is bound; and
     (c) no Default has occurred and is continuing.
     Section 7.08 Investment Company Act. Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.
     Section 7.09 Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Borrower, adequate. No Tax Lien relating
to Taxes described in the first sentence of this Section 7.09 has been filed
and, to the knowledge of the Borrower, no claim is being asserted with respect
to any such Tax or other such governmental charge.
     Section 7.10 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $250,000

-42-



--------------------------------------------------------------------------------



 



the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000 the fair market value of
the assets of all such underfunded Plans.
     Section 7.11 Disclosure; No Material Misstatements. The Borrower has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. To the knowledge of Borrower, taken as a whole, none of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower or any Subsidiary to the Administrative Agent or
any Lender or any of their Affiliates in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or under any other
Loan Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, prospect information, geological and
geophysical data and engineering projections, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. To the knowledge of Borrower there is no fact
peculiar to the Borrower or any Subsidiary which could reasonably be expected to
have a Material Adverse Effect or in the future is reasonably likely to have a
Material Adverse Effect and which has not been set forth in this Agreement or
the Loan Documents or the other documents, certificates and statements furnished
to the Administrative Agent or the Lenders by or on behalf of the Borrower or
any Subsidiary prior to, or on, the Effective Date in connection with the
transactions contemplated hereby. There are no statements or conclusions known
to the Borrower in any Reserve Report which are based upon or include misleading
information or fail to take into account material information regarding the
matters reported therein, it being understood that projections concerning
volumes attributable to the Oil and Gas Properties and production and cost
estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and the
Subsidiaries do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.
     Section 7.12 Insurance. The Borrower has, and has caused all its Restricted
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Borrower and its Subsidiaries. The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.
     Section 7.13 [RESERVED]

-43-



--------------------------------------------------------------------------------



 



     Section 7.14 Subsidiaries. Schedule 7.14 sets forth the name of, and the
ownership interest of the Borrower (as such Schedule may be updated from time to
time, including pursuant to a notice delivered in accordance with
Section 8.01(l))in, each Subsidiary of the Borrower. As of the Effective Date
there are no Unrestricted Subsidiaries other than the Subsidiaries set forth in
clause (iii) of the definition of “Unrestricted Subsidiaries” in Section 1.01.
     Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction
of organization is Delaware; the name of the Borrower as listed in the public
records of Delaware is Magnum Hunter Resources Corporation; and the
organizational identification number of the Borrower in Delaware is 2758331 (or,
in each case, as set forth in a notice delivered to the Administrative Agent
pursuant to Section 8.01(l) in accordance with Section 12.01). Each Subsidiary’s
jurisdiction of organization, name as listed in the public records of its
jurisdiction of organization and organizational identification number in its
jurisdiction of organization is stated on Schedule 7.14 (as such Schedule may be
updated from time to time, including pursuant to a notice delivered in
accordance with Section 8.01(l)).
     Section 7.16 Properties; Titles, Etc.. Except as disclosed in
Schedule 7.16, each of the Borrower and the Restricted Subsidiaries has good and
defensible title to the proved Oil and Gas Properties evaluated in the most
recently delivered Reserve Report (excluding, to the extent this representation
and warranty is deemed to be made after the Effective Date, any such Oil and Gas
Properties sold or transferred in compliance with Section 9.11) and good title
to all its personal Properties, in each case, free and clear of all Liens except
Liens permitted by Section 9.03. After giving full effect to the Excepted Liens,
the Borrower or the Restricted Subsidiary specified as the owner owns the net
interests in production attributable to the Hydrocarbon Interests as reflected
in the most recently delivered Reserve Report, and the ownership of such
Properties shall not in any material respect obligate the Borrower or such
Restricted Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Borrower’s or such Restricted Subsidiary’s net revenue interest
in such Property.
     (b) All material leases and agreements necessary for the conduct of the
business of the Borrower and the Subsidiaries are valid and subsisting, in full
force and effect, and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, which could reasonably be expected to
result in a Material Adverse Effect.
     (c) The rights and Properties presently owned, leased or licensed by the
Borrower and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Restricted Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the Effective Date.
     (d) All of the material Properties of the Borrower and the Restricted
Subsidiaries which are reasonably necessary for the operation of their
businesses are in good working condition and are maintained in accordance with
prudent business standards.

-44-



--------------------------------------------------------------------------------



 



     (e) The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.
     Section 7.17 Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Government Requirements and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties.
Specifically in connection with the foregoing, except for those as could not be
reasonably expected to have a Material Adverse Effect, (i) no Oil and Gas
Property is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (ii) to
the knowledge of Borrower, none of the wells comprising a part of the Oil and
Gas Properties (or Properties unitized therewith) is deviated from the vertical
more than the maximum permitted by Government Requirements, and such wells are,
in fact, bottomed under and are producing from, and the well bores are wholly
within, the Oil and Gas Properties (or in the case of wells located on
Properties unitized therewith, such unitized Properties). All pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Borrower or any of its Subsidiaries
that are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, and with respect to such of the foregoing
that are operated by the Borrower or any of its Subsidiaries, in a manner
consistent with the Borrower’s or its Subsidiaries’ past practices (other than
those the failure of which to maintain in accordance with this Section 7.17
could not reasonably be expect to have a Material Adverse Effect).
     Section 7.18 Gas Imbalances, Prepayments. As of the Effective Date, except
as set forth on Schedule 7.18 or on the most recent Reserve Report Certificate
delivered pursuant to Section 8.12(c), on a net basis there are no gas
imbalances, take or pay or other prepayments which would require the Borrower or
any of the Restricted Subsidiaries to deliver Hydrocarbons produced from the Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor exceeding 500 mmcf equivalent in the aggregate.
     Section 7.19 Marketing of Production. Except for contracts listed and in
effect on the Effective Date on Schedule 7.19, and thereafter either disclosed
in writing to the Administrative Agent or included in the most recently
delivered Reserve Report (with respect to all of which contracts the Borrower
represents that it or its Subsidiaries are receiving a price for all production
sold thereunder which is computed substantially in accordance with the terms of
the

-45-



--------------------------------------------------------------------------------



 



relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist which
are not cancelable on 60 days notice or less without penalty or detriment for
the sale of production from the Borrower’s or the Restricted Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the Effective Date.
     Section 7.20 Swap Agreements. Each report required to be delivered by the
Borrower pursuant to Section 8.01(d), sets forth, a true and complete list of
all Swap Agreements of the Borrower and each Restricted Subsidiary, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied)
and the counterparty to each such agreement.
     Section 7.21 Use of Loans. The proceeds of the Loans shall be used (i) to
provide working capital for drilling, exploration and production, midstream
trading and marketing operations, (ii) for general corporate purposes of the
Borrower and its Subsidiaries, including the acquisition of exploration and
production and midstream properties, (iii) to pay amounts outstanding under the
First Lien Credit Facility, or (iv) to pay fees and expenses in connection with
the First Lien Credit Facility and this Agreement. The Borrower and its
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
the Loans will be used for any purpose which violates the provisions of
Regulations T, U or X of the Board.
     Section 7.22 Solvency. Before and after giving effect to the Transactions,
(a) the aggregate assets, at a fair valuation, of the Borrower and its
Restricted Subsidiaries, taken as a whole, will exceed the aggregate Debt of the
Borrower on a consolidated basis, as the Debt becomes absolute and matures,
(b) none of the Borrower nor any Restricted Subsidiary will have incurred or
intended to incur, and will not believe that it will incur, Debt beyond its
ability to pay such Debt as such Debt becomes absolute and matures and (c) none
of the Borrower nor any Restricted Subsidiary will have (nor will have any
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.
ARTICLE VIII
Affirmative Covenants
     Until the principal of and interest on each Loan and all fees payable
hereunder and all other amounts payable under the Loan Documents shall have been
paid in full, the Borrower covenants and agrees with the Lenders that:
     Section 8.01 Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

-46-



--------------------------------------------------------------------------------



 



     (a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Borrower, its audited consolidated (and, if there are
any Unrestricted Subsidiaries, consolidating) balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by a firm of independent public
accountants proposed by Borrower and approved by the Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.
     (b) Quarterly Financial Statements. As soon as available, but in any event
in accordance with then applicable law and not later than 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
its consolidated (and, if there are any Unrestricted Subsidiaries,
consolidating) balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
     (c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate.
     (d) Certificate of Financial Officer — Swap Agreements. Concurrently with
the delivery of each Reserve Report hereunder, a certificate of a Financial
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth as of a recent date, a true and complete list of all Swap
Agreements of the Borrower and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto, any margin required or supplied under any
credit support document, and the counterparty to each such agreement.
     (e) Certificate of Insurer — Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the

-47-



--------------------------------------------------------------------------------



 



Administrative Agent, and, if requested by the Administrative Agent or any
Lender, all copies of the applicable policies.
     (f) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter (except standard and customary correspondence) submitted
to the Borrower or any of its Restricted Subsidiaries by independent accountants
in connection with any annual, interim or special audit made by them of the
books of the Borrower or any such Restricted Subsidiary, and a copy of any
response by the Borrower or any such Restricted Subsidiary, or the board of
directors of the Borrower or any such Restricted Subsidiary, to such letter or
report.
     (g) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Restricted
Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be.
     (h) Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement of the Borrower or any of its
Restricted Subsidiaries, other than this Agreement and not otherwise required to
be furnished to the Lenders pursuant to any other provision of this Section
8.01.
     (i) Lists of Purchasers. Concurrently with the delivery of any Reserve
Report to the Administrative Agent pursuant to Section 8.12, a list of Persons
purchasing Hydrocarbons from the Borrower or any Restricted Subsidiary
accounting for at least 80% of the revenues resulting from the sale of all
Hydrocarbons in the one year period prior to the “as of” date of such Reserve
Report.
     (j) Notice of Sales of Oil and Gas Properties. In the event the Borrower or
any Restricted Subsidiary intends to sell, transfer, assign or otherwise dispose
of any Oil or Gas Properties or any Equity Interests in any Restricted
Subsidiary owning Oil and Gas Properties, in either case, having a fair market
value in excess of 5% of the Borrowing Base then in effect in accordance with
Section 9.11, prior written notice of such disposition, the anticipated price
thereof and the anticipated date of closing.
     (k) Notice of Casualty Events. Prompt written notice, and in any event
within five (5) Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.
     (l) Information Regarding the Loan Parties. Prompt written notice (and in
any event within ten (10) Business Days prior thereto) of any change, (i) in any
Loan Party’s corporate name or in any trade name used to identify the Borrower
in the conduct of its business or in the ownership of its Properties, (ii) in
any Loan Party’s identity or corporate structure or in the jurisdiction in which
such Loan Party is incorporated or formed, (iii) in any Loan Party’s
jurisdiction of organization or any Loan Party’s organizational identification
number in such jurisdiction of organization, and (iv) in any Loan Party’s
federal taxpayer identification number.
     (m) Production Report and Lease Operating Statements. Within 30 days after
the end of each calendar month, a report setting forth, for each calendar month
during the then current

-48-



--------------------------------------------------------------------------------



 



fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Oil and Gas
Properties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month.
     (n) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organic document of the
Borrower or any Restricted Subsidiary.
     (o) Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including, without limitation, any
Plan or Multiemployer Plan and any reports or other information required to be
filed under ERISA), or compliance with the terms of this Agreement or any other
Loan Document, as the Administrative Agent or any Lender may reasonably request.
     Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against the Borrower or any Affiliate thereof not
previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
previously disclosed to the Lenders that, in either such case, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
     Section 8.03 Existence; Conduct of Business. The Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties are located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably

-49-



--------------------------------------------------------------------------------



 



be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.10.
     Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of its Subsidiaries before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any material Property of the Borrower or any Subsidiary.
     Section 8.05 Performance of Obligations under Loan Documents. The Borrower
will pay the Loans and the Notes according to the reading, tenor and effect
thereof, and the Borrower will, and will cause each Subsidiary to, do and
perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents, including, without limitation, this
Agreement, at the time or times and in the manner specified.
     Section 8.06 Operation and Maintenance of Properties. Except, in each case,
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect, the Borrower, at its own expense, will, and will cause each
Subsidiary to:
     (a) operate its Oil and Gas Properties and other material Properties or
cause such Oil and Gas Properties and other material Properties to be operated
in accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom;
     (b) keep and maintain all Property material to the conduct of its business
in good working order and condition (ordinary wear and tear excepted), preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material producing Oil and Gas Properties and
other material Properties, including, without limitation, all equipment,
machinery and facilities;
     (c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
obligations accruing under the leases or other agreements affecting or
pertaining to its proved producing Oil and Gas Properties and will do all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder;
     (d) promptly perform or make reasonable and customary efforts to cause to
be performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its proved producing Oil and Gas
Properties and other material Properties; and

-50-



--------------------------------------------------------------------------------



 



     (e) to the extent the Borrower is not the operator of any Property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 8.06.
     Section 8.07 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and provide that the insurer will endeavor
to give at least 30 days prior notice of any cancellation to the Administrative
Agent.
     Section 8.08 Books and Records; Inspection Rights. The Borrower will, and
will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice, to
visit and inspect its Properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested on an individual and
aggregate basis.
     Section 8.09 Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

-51-



--------------------------------------------------------------------------------



 



     Section 8.10 Environmental Matters. The Borrower shall at its sole expense:
(i) comply, and shall cause its Properties and operations and each Subsidiary
and each Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release, and shall
cause each Subsidiary not to dispose of or otherwise release, any oil, oil and
gas waste, hazardous substance, or solid waste on, under, about or from any of
the Borrower’s or its Subsidiaries’ Properties or any other Property to the
extent caused by the Borrower’s or any of its Subsidiaries’ operations except in
compliance with applicable Environmental Laws, the disposal or release of which
could reasonably be expected to have a Material Adverse Effect; (iii) timely
obtain or file, and shall cause each Subsidiary to timely obtain or file, all
notices, permits, licenses, exemptions, approvals, registrations or other
authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of the Borrower’s or
its Subsidiaries’ Properties, which failure to obtain or file could reasonably
be expected to have a Material Adverse Effect; promptly commence and diligently
prosecute to completion, and shall cause each Subsidiary to promptly commence
and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work is required or reasonably necessary under applicable
Environmental Laws because of or in connection with the actual or suspected
past, present or future disposal or other release of any oil, oil and gas waste,
hazardous substance or solid waste on, under, about or from any of the
Borrower’s or its Subsidiaries’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; and (iv) establish and implement, and shall cause each
Subsidiary to establish and implement, such reasonable procedures as may be
necessary to assure that the Borrower’s and its Subsidiaries’ obligations under
this Section 8.10(a) are timely and fully satisfied, which failure to establish
and implement could reasonably be expected to have a Material Adverse Effect.
     (b) The Borrower will promptly, but in no event later than five Business
Days of the occurrence of a triggering event, notify the Administrative Agent in
writing of any threatened action, investigation or inquiry by any Governmental
Authority or any threatened demand or lawsuit by any landowner or other third
party against the Borrower or its Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any applicable Environmental Laws
(excluding routine testing and corrective action) if the Borrower reasonably
anticipates that such action could reasonably result in a Material Adverse
Effect.
     (c) The Borrower will, and will cause each Restricted Subsidiary to,
undertake reasonable environmental audits in connection with any future
acquisition of producing Oil and Gas Properties.
     Section 8.11 Further Assurances.  The Borrower at its expense will, and
will cause each Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Borrower or any Subsidiary, as the case may be, in the Loan Documents, including
the Notes, or to further evidence and more fully describe the collateral
intended as security for the Obligations, or to correct any omissions in this
Agreement or the Security Instruments, or to state

-52-



--------------------------------------------------------------------------------



 



more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement or any of the Security Instruments
or the priority thereof, or to make any recordings, file any notices or obtain
any consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.
     (b) The Borrower hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Mortgaged Property. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.
     Section 8.12 Reserve Reports.  Promptly after January 1st of each calendar
year and in any event before April 1st of each calendar year, and promptly after
July 1st of each calendar year, commencing April 1, 2012, and in any event
before October 1st of each year, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report. The Reserve Report as of
January 1st of each year and the Reserve Report delivered in connection with the
first redetermination of the Total Reserves after the Effective Date shall be
prepared by Borrower or an Approved Petroleum Engineer and audited by one or
more Approved Petroleum Engineers, and the July 1st Reserve Report of each year
shall be prepared by or under the supervision of the chief engineer of the
Borrower. In each case, the chief engineer of Borrower shall certify such
Reserve Report is based on information that was prepared in good faith based
upon assumptions believed to be reasonable at the time and to have been prepared
in accordance with the procedures used in the immediately preceding Reserve
Report.
     (b) In the event of an Interim Redetermination, the Borrower shall furnish
to the Administrative Agent and the Lenders a Reserve Report prepared by or
under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be based on information that was prepared in good faith
based upon assumptions believed to be reasonable at the time and to have been
prepared in accordance with the procedures used in the immediately preceding
Reserve Report. For any Interim Redetermination requested by the Borrower
pursuant to Section 2.07(d), the Borrower shall provide such Reserve Report with
an “as of” date as required by the Administrative Agent as soon as possible, but
in any event no later than forty-five (45) days following the receipt of such
request.
     (c) With the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent and the Lenders a certificate (each a “Reserve Report
Certificate”) from a Responsible Officer certifying that to his knowledge, after
reasonable investigation, in all material respects: (i) the information
contained in the Reserve Report and any other information delivered in
connection therewith is based on information that was prepared in good faith
based upon assumptions believed to be reasonable at the time, (ii) the Borrower
or its Subsidiaries owns good and defensible title to the proved Oil and Gas
Properties evaluated in such Reserve Report and such Properties are free of all
Liens except for Liens permitted by Section 9.03, (iii) except as set forth on
an exhibit to the certificate, on a net basis there are no gas imbalances, take
or pay or other prepayments in excess of the volume specified in Section 7.18
with respect to its Oil and Gas Properties evaluated in such Reserve Report
which would require the Borrower or any Subsidiary to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv)

-53-



--------------------------------------------------------------------------------



 



none of the Borrower’s and its Subsidiaries’ proved Oil and Gas Properties have
been sold since the date of the last determination of the Total Reserve Value
except as set forth on an exhibit to the certificate, which certificate shall
list all of its proved Oil and Gas Properties sold and in such detail as
reasonably required by the Administrative Agent, (v) attached to the certificate
is a list of all marketing agreements entered into subsequent to the later of
the Effective Date or the most recently delivered Reserve Report which the
Borrower could reasonably be expected to have been obligated to list on
Schedule 7.19 had such agreement been in effect on the Effective Date and
(vi) attached thereto is a schedule of the proved Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the Total Reserve Value that the value of such Mortgaged
Properties represent.
     Section 8.13 Title Information. On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by
Section 8.12(a), the Borrower will deliver title information in form and
substance acceptable to the Administrative Agent covering enough of the proved
Oil and Gas Properties evaluated by such Reserve Report that were not included
in the immediately preceding Reserve Report, so that the Administrative Agent
shall have received together with title information previously delivered,
satisfactory title information on at least 80% of the total value of the proved
Oil and Gas Properties evaluated by such Reserve Report.
     (b) If the Borrower has provided title information for additional
Properties under Section 8.13(a), the Borrower shall, within 60 days of notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Liens (other than Excepted Liens described in clauses (e), (g) and (h) of such
definition) having an equivalent value or (iii) deliver title information in
form and substance acceptable to the Administrative Agent so that they shall
have received, together with title information previously delivered,
satisfactory title information on at least 80% of the value of the Oil and Gas
Properties evaluated by such Reserve Report.
     (c) If the Borrower is unable to cure any title defect requested to be
cured within the 60-day period or the Borrower does not comply with the
requirement to provide acceptable title information covering 80% of the value of
the Oil and Gas Properties evaluated in the most recent Reserve Report, such
default shall not be a Default, but instead the Administrative Agent and/or the
Required Lenders shall have the right to exercise the following remedy in their
sole discretion from time to time, and any failure to so exercise this remedy at
any time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders. To the extent that the Administrative Agent
or the Required Lenders are not satisfied with title to any Mortgaged Property
after the 60-day period has elapsed, such unacceptable Mortgaged Property shall
not count towards the 80% requirement and the Administrative Agent may send a
notice to the Borrower and the Lenders that the Total Reserve Value then in
effect shall be reduced by an amount as determined by the Required Lenders to
cause the Borrower to be in compliance with the requirement to provide
acceptable title information on 80% of the total value of the Oil and Gas
Properties. This new Total Reserve Value shall become effective immediately
after receipt of such notice.

-54-



--------------------------------------------------------------------------------



 



     Section 8.14 Additional Collateral. In connection with each calculation of
the Total Reserve Value, the Borrower shall review the Reserve Report and the
list of current Mortgaged Properties (as described in Section 8.12(c)) to
ascertain whether the Mortgaged Properties represent at least 80% of the total
value of the proved Oil and Gas Properties owned by Borrower and the Restricted
Subsidiaries and evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
represent at least 80% of such total value evaluated in the most recently
completed Reserve Report, then the Borrower shall, and shall cause its
Restricted Subsidiaries to, grant to the Administrative Agent as security for
the Obligations a second-priority Lien interest (subject only to Excepted Liens
of the type described in clauses (a) to (d) and (f) of the definition thereof,
but subject to the provisos at the end of such definition) on additional Oil and
Gas Properties not already subject to a Lien of the Security Instruments such
that after giving effect thereto, the Mortgaged Properties will represent at
least 80% of the total value of the Oil and Gas Properties evaluated in the most
recently delivered Reserve Report. All such Liens will be created and perfected
by and in accordance with the provisions of mortgages, deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance satisfactory to the Administrative Agent and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes.
     (b) The Borrower agrees that it will not, and will not permit any
Subsidiary to, grant a Lien on any Property to secure the First Lien Credit
Agreement without first granting to the Administrative Agent to secure the
Indebtedness a perfected Lien (subject only to Liens securing the First Lien
Credit Agreement) on this same Property pursuant to Security Instruments in form
and substance satisfactory to the Administrative Agent.
     Section 8.15 ERISA Compliance. In addition to and without limiting the
generality of Section 8.09, the Borrower shall and shall cause each of its
Subsidiaries to (a) comply in all material respects with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all employee benefit plans (as defined in ERISA), (b) not take
any action or fail to take action the result of which could be (i) a liability
to the PBGC (other than liability for PBGC premiums) or (ii) a past due
liability to any Multiemployer Plan, (c) not participate in any prohibited
transaction that could result in any material civil penalty under ERISA or any
tax under the Code, (d) operate each employee benefit plan in such a manner that
will not incur any material tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
except to the extent such failure to comply could not reasonably be expected to
have Material Adverse Effect and (e) furnish to the Administrative Agent upon
the Administrative Agent’s request such additional information about any
employee benefit plan as may be reasonably requested by the Administrative
Agent.
     Section 8.16 New Subsidiary Requirements. Concurrently with the acquisition
or formation of any Subsidiary which is to be a Restricted Subsidiary and in any
event prior to or concurrently with the Borrower’s advancing or contributing any
amounts to or into such Restricted Subsidiary (other than de minimis
organizational costs such as filing fees), the Borrower shall cause to be
delivered to the Administrative Agent (i) the Guaranty and a Security Agreement
executed by such Restricted Subsidiary, (ii) a Security Agreement covering the

-55-



--------------------------------------------------------------------------------



 



Equity Interests of such Restricted Subsidiary, (iii) stock certificates or
other instruments representing all the Equity Interests of such Restricted
Subsidiary and stock powers and instruments of transfer, endorsed in blank, with
respect to such stock certificates or other instruments, or, if any Equity
Interests pledged pursuant to such Security Agreement are uncertificated
securities, confirmation and evidence satisfactory to the Administrative Agent
that the security interest in such uncertificated securities has been
transferred to and perfected by the Administrative Agent in accordance with the
UCC, (iv) all documents and instruments, including UCC Financing Statements
(Form UCC-1), required by law or reasonably requested by the Administrative
Agent to be filed, registered or recorded to create or perfect the Liens
intended to be created under each Security Agreement, (v) UCC searches, all
dated reasonably close to the date of the Security Agreements and in form and
substance satisfactory to the Administrative Agent, and evidence reasonably
satisfactory to the Administrative Agent that any Liens indicated in such UCC
searches are Excepted Liens or have been released, (vi) the corporate
resolutions or similar approval documents of such Restricted Subsidiary
approving the execution and delivery of the Guaranty and the Security Agreement
by such Restricted Subsidiary, (vii) the corporate resolutions or similar
approval documents of the Borrower or other Loan Party approving the execution
and delivery of the Security Agreement by the Borrower or other Loan Party, and
(viii) the legal opinion reasonably acceptable to the Administrative Agent,
opining favorably on the execution, delivery and enforceability of the Guaranty
and the Security Agreements and otherwise being in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
ARTICLE IX
Negative Covenants
     Until the principal of and interest on each Loan and all fees payable
hereunder and all other amounts payable under the Loan Documents have been paid
in full, the Borrower covenants and agrees with the Lenders that:
     Section 9.01 Financial Covenants. Current Ratio. Commencing with the fiscal
quarter ending September 30, 2011, the Borrower will not permit, as of the last
day of any fiscal quarter, its ratio of (i) consolidated current assets of the
Borrower and the Restricted Subsidiaries (including the unused amount of the
total commitments under the First Lien Credit Agreement), but excluding non-cash
assets under FAS 133) to (ii) consolidated current liabilities of the Borrower
and the Restricted Subsidiaries (excluding non-cash obligations under FAS 133)
to be less than (x) 0.85 to 1.0 for the fiscal quarters ending September 30,
2011, December 31, 2011, and March 31, 2012, and (y) 1.0 to 1.0 for each fiscal
quarter thereafter.
     (b) Interest Coverage Ratio. The Borrower will not permit, as of the last
day of any fiscal quarter commencing with the fiscal quarter ending
September 30, 2011, its ratio of (i) EBITDAX of the Borrower and the Restricted
Subsidiaries for the trailing four quarter period then ended to (ii) actual cash
interest paid by the Borrower and the Restricted Subsidiaries during such period
to be less than 2.125 to 1.0.
     (c) Total Debt to EBITDAX. The Borrower will not permit, as of the last day
of any fiscal quarter, its ratio of (i) total Debt of the Borrower and the
Restricted Subsidiaries as of such

-56-



--------------------------------------------------------------------------------



 



date to (ii) EBITDAX of the Borrower and the Restricted Subsidiaries for the
trailing four quarter period then ended to exceed (x) 5.25 to 1.0 for the fiscal
quarter ending September 30, 2011, and (y) 4.75 to 1.0 for each fiscal quarter
thereafter.
     (d) Asset Coverage Test. The Borrower will not as of any date of
determination permit its ratio of (i) Total Reserve Value as in effect on such
date of determination to (ii) Debt under the First Lien Credit Agreement and
this Agreement as of any date of determination to be less than 1.5 to 1.0.
     (e) Asset Coverage Test Cure Right. Notwithstanding anything to the
contrary set forth in this Agreement, the parties hereto acknowledge and agree
that if any redetermination of or adjustment to the Total Reserve Value in
accordance with Section 2.07, Section 8.13 or Section 9.11 shall result in
non-compliance by the Borrower with the financial covenant set forth in
Section 9.01(d), then the Borrower shall be permitted to prepay or repay Debt,
enter into Swap Agreements or take any other actions permitted under this
Agreement in order to cure such non-compliance; provided, that (i) within two
(2) Business Days of its determination that Section 9.01(d) has been violated,
the Borrower shall have delivered to the Administrative Agent a written notice
of its intent to cure and (ii) within sixty (60) days following the delivery of
such notice, the Total Reserve Value shall have been recalculated in accordance
with the provisions of Section 2.07(b); provided, further, that neither the
Administrative Agent nor the Lenders shall exercise any rights or remedies with
respect to any Event of Default that exists as a result of the non-compliance
with Section 9.01(d) during the sixty (60) day period following the Borrower’s
notice that it intends to take action to affect a recalculation. If, after
giving effect to such recalculation, the Loan Parties are in compliance with the
financial covenant set forth in Section 9.01(d), the Loan Parties shall be
deemed to have satisfied the requirements of such financial covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date.
     Section 9.02 Debt.The Borrower will not, and will not permit any Subsidiary
to, incur, create, assume or suffer to exist any Debt, except:
     (a) the Notes or other Obligations arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Obligations arising
under the Loan Documents;
     (b) Debt of the Borrower and its Subsidiaries existing on the Effective
Date that is reflected in the Financial Statements and described on
Schedule 9.02;
     (c) accounts payable and accrued expenses, liabilities or other obligations
to pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than ninety
(90) days past the date of invoice or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;
     (d) Debt under Capital Leases or nonrecourse purchase money Debt in respect
of equipment purchases not to exceed $10,000,000 at any time;

-57-



--------------------------------------------------------------------------------



 



     (e) Debt associated with worker’s compensation claims, performance, bid,
surety or similar bonds or surety obligations required by Governmental
Requirements or third parties in connection with the operation of the Oil and
Gas Properties;
     (f) intercompany Debt between the Borrower and any Restricted Subsidiary or
between Restricted Subsidiaries to the extent permitted by Sections 9.05(g), (q)
or (s);
     (g) endorsements of negotiable instruments for collection in the ordinary
course of business;
     (h) Debt arising under take-or-pay agreements or gas balancing agreements
which do not give rise to liability in the aggregate on a consolidated basis for
the Borrower in excess of $2,000,000 at any one time outstanding;
     (i) Debt incurred in the ordinary course of Borrower’s business in
connection with Swap Agreements provided they are permitted under Section 9.18
of this Agreement;
     (j) Debt of Unrestricted Subsidiaries for which neither the Borrower nor
any Restricted Subsidiary shall be liable as an obligor, under any guarantee or
otherwise;
     (k) obligations with respect to Series C preferred stock issued by the
Borrower prior to the Effective Date, so long as any dividends with respect
thereto comply with the provisions of Section 9.04;
     (l) obligations with respect to Series D preferred stock issued by the
Borrower under the certificate of designations therefor filed by the Borrower
with the Secretary of State of Delaware, so long as any dividends with respect
thereto comply with the provisions of Section 9.04;
     (m) Debt of Alpha Hunter Drilling, LLC, Hunter Real Estate, LLC and Triad
Hunter LLC guaranteed by the Borrower in an amount not to exceed $10,000,000 in
the aggregate which Debt shall be on terms and conditions reasonably
satisfactory to the Administrative Agent and have terms and conditions no more
restrictive that the terms and conditions set forth in this Agreement;
     (n) the Hall Houston Debt in an amount not to exceed $640,695 at any one
time outstanding;
     (o) Debt of the Borrower for the acquisition and/or financing of a
corporate airplane in an amount not to exceed $4,100,000 and otherwise on terms
and conditions reasonably satisfactory to the Administrative Agent;
     (p) Debt under the First Lien Credit Agreement and any guarantees thereof,
and any refinancing or replacement thereof, provided that such Debt is subject
to, and in compliance with, the Intercreditor Agreement;
     (q) (i) guarantees by the Borrower and any Guarantor in respect of Debt
otherwise permitted by this Section 9.02 and (ii) unsecured guarantees by the
Borrower and its Subsidiaries

-58-



--------------------------------------------------------------------------------



 



at any one time outstanding not to exceed $2,000,000 in respect of Debt of
Unrestricted Subsidiaries incurred in the ordinary course of business in
connection with accounts payable which are not greater than ninety (90) days
past the date of invoice or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; and
     (r) other Debt not to exceed $3,000,000 in the aggregate at any one time
outstanding.
     Section 9.03 Liens.The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:
     (a) Liens securing the payment of Obligations;
     (b) Excepted Liens;
     (c) Liens securing Capital Leases or purchase money Debt permitted by
Section 9.02(d) but only on the Property under lease;
     (d) Liens described on Schedule 9.03;
     (e) Liens on Property not constituting collateral for the Obligations and
not otherwise permitted by the foregoing clauses of this Section 9.03; provided
that the aggregate principal or face amount of all Debt secured under this
clause (d) shall not exceed $500,000 at any time;
     (f) Liens in favor of Lenders securing Debt permitted by Section 9.02(i);
     (g) Liens on the assets of Unrestricted Subsidiaries securing Debt
permitted by Sections 9.02(j) and (m) and Liens on the assets of Triad Hunter
LLC securing Debt permitted by Section 9.02(m);
     (h) Liens securing Debt permitted by Section 9.02(o); provided such Liens
extend only to the property purchased and/or financed with the proceeds of such
Debt and the proceeds thereof;
     (i) a Lien on the Equity Interests in Eureka Hunter securing Debt of Eureka
Hunter;
     (j) Liens securing Debt permitted pursuant to Section 9.02(r); provided,
that (i) the Debt secured by such Liens shall not exceed $2,000,000 at any one
time outstanding and (ii) such Liens extend only to the property purchased
and/or financed with the proceeds of such Debt; and
     (k) Liens securing the obligations of the Borrower and the Guarantors under
the First Lien Credit Agreement and the other First Lien Loan Documents;
provided that, such Liens shall not encumber any Property that is not subject to
a Lien in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders to secure the Indebtedness, this Agreement and other Loan
Documents.

-59-



--------------------------------------------------------------------------------



 



     Section 9.04 Restricted Payments. The Borrower will not, and will not
permit any Restricted Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital to its
stockholders or make any distribution of its Property to its Equity Interest
holders, except:
     (a) Restricted Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests;
     (b) the Borrower may (i) declare and pay dividends in respect of its Equity
Interests so long as such dividends (A) are in the form of the issuance of stock
(common or preferred), warrants, options or other rights or interests and (B) do
not include cash or other Property of the Borrower not specified in the
foregoing clause (A), and (ii) may pay cash in lieu of fractional shares in
connection with any stock splits or reverse stock splits of the Borrower’s
Equity Interests, up to a maximum of $500,000 during the term of this Agreement;
     (c) without limiting the dividends permitted by Section 9.04(b), the
Borrower may declare and pay cash dividends on its preferred stock permitted
hereunder, so long as (i) no Event of Default exists at the time of, or is
caused by, such payment, (ii) after giving effect to such payment, Liquidity is
equal to or greater than the greater of (x) five percent (5%) of the Borrowing
Base (as determined under the First Lien Credit Agreement) then in effect and
(y) $5,000,000, and (iii) such dividends do not exceed $20,000,000 in any
calendar year;
     (d) without limiting the dividends permitted by Section 9.04(b), the
Borrower may (i) issue Series D preferred stock in exchange for outstanding
Series C preferred stock (and pay cash in lieu of fractional shares in
connection with such exchange), (ii) redeem its Series C preferred stock with
the proceeds of an equity issuance by the Borrower, (iii) redeem its Series D
preferred stock with the proceeds of an equity issuance by the Borrower and
(iv) issue common stock in exchange for outstanding Series C and Series D
preferred stock (and pay cash in lieu of fractional shares in connection with
such exchange);
     (e) the Borrower may repurchase warrants, options or other rights entitling
the holder thereof to purchase or acquire any Equity Interest in the Borrower
for cash consideration in an amount not to exceed $100,000 during the term of
this Agreement; and
     (f) the Borrower may (i) so long as no Event of Default is occurring, make
payments to directors, officers, members of management, employees or consultants
of the Borrower or any Subsidiary (or their transferees, estates or
beneficiaries under their estates) upon their death, disability, retirement,
severance or termination of employment or service for the acquisition by the
Borrower from such Persons of Equity Interests in the Borrower, provided that
the aggregate cash consideration paid for all such payments shall not exceed
$500,000 in any calendar year, and (ii) make cashless repurchases of securities
that are deemed to occur upon the exercise or vesting of options, rights or
shares of stock held by directors, officers, members of management, employees or
consultants of the Borrower or any Subsidiary to the extent such securities
represent a portion of the exercise price of or withholding taxes attributable
to such options, rights or shares.

-60-



--------------------------------------------------------------------------------



 



     Section 9.05 Investments, Loans and Advances. The Borrower will not, and
will not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:
     (a) Investments reflected in the Financial Statements or which are
disclosed to the Lenders in Schedule 9.05;
     (b) accounts receivable arising in the ordinary course of business;
     (c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;
     (d) commercial paper maturing within one year from the date of creation
thereof rated in the highest grade by S&P or Moody’s;
     (e) deposits maturing within one year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively or, in the case of any Foreign
Subsidiary, a bank organized in a jurisdiction in which the Foreign Subsidiary
conducts operations having assets in excess of $500,000,000 (or its equivalent
in another currency);
     (f) deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e);
     (g) Investments made by the Borrower in or to any Restricted Subsidiary or
by any Restricted Subsidiary in or to another Restricted Subsidiary (except as
set forth in clause (q) or (s) below) in an aggregate amount at any one time
outstanding not to exceed $3,000,000;
     (h) subject to the limits in Section 9.06, Investments in direct ownership
interests in additional Oil and Gas Properties, gas gathering, processing and
transportation systems and all other assets contemplated by the permitted
business of Borrower located within the geographic boundaries of the United
States of America and Canada;
     (i) entry into operating agreements, working interests, royalty interests,
mineral leases, processing agreements, farm-out agreements, contracts for the
sale, transportation or exchange of oil and natural gas, unitization agreements,
pooling arrangements, area of mutual interest agreements, production sharing
agreements or other similar or customary agreements, transactions, properties,
interests or arrangements, and Investments and expenditures in connection
therewith or pursuant thereto, in each case made or entered into in the ordinary
course of the oil and gas business, excluding, however, Investments in other
Persons; provided, however, that none of the foregoing shall involve the
incurrence of any Debt not permitted by Section 9.02;

-61-



--------------------------------------------------------------------------------



 



     (j) loans and advances to directors, officers and employees in connection
with the acquisition of Equity Interests in the Borrower or any Restricted
Subsidiary and loans and advances to directors, officers and employees permitted
by applicable law not to exceed $500,000 in the aggregate at any time;
     (k) travel advances in the ordinary course of business;
     (l) repurchase agreements of a commercial bank in the United States and
Canada if the commercial paper of such bank or of the bank holding company of
which such bank is a wholly owned subsidiary is rated in the highest rating
categories of S&P, Moody’s, or any other rating agency satisfactory to the
Required Lenders, that are fully secured by securities described in Section
9.04;
     (m) Investments in stock of publicly traded companies not to exceed
$100,000 in the aggregate outstanding at any time;
     (n) Investments arising from the endorsement of financial instruments in
the ordinary course of business;
     (o) guarantees permitted under Section 9.02;
     (p) Investments by the Borrower or any Restricted Subsidiaries in
Unrestricted Subsidiaries (other than Eureka Hunter or Eureka Hunter Pipeline
Partners), not to exceed $2,000,000 in the aggregate at any time outstanding;
     (q) Investments in Eureka Hunter or Eureka Hunter Pipeline Partners (or
another direct or indirect Subsidiary of Eureka Hunter), whether such
Subsidiaries are Restricted Subsidiaries or Unrestricted Subsidiaries, in an
aggregate amount at any one time outstanding not to exceed, in the aggregate in
any calendar year, (i) the Investments in such Persons existing on the Effective
Date as set forth on Schedule 9.05 and (ii) $2,000,000; provided that to the
extent the Borrower reasonably determines that funds in excess of such amount
are necessary for the construction, operation, maintenance or expansion of the
Eureka Hunter Pipeline or any related natural gas processing plants (including
the financing of the foregoing), the Borrower may distribute such excess funds
to Eureka Hunter, Eureka Hunter Pipeline Partners or such other Subsidiary for
the purpose of paying any such construction, operation, maintenance or expansion
expenses of the Eureka Hunter Pipeline or such natural gas processing plants
(including the costs, expenses, fees or other amounts relating to the financing
of the foregoing), so long as (A) such funds are net cash proceeds or such
payment is made in the form of the issuance of stock from the offering of common
or preferred equity securities by the Borrower on or after January 1, 2011 and
(B) after giving effect to such distribution, Liquidity is equal to or greater
than 5% of the Borrowing Base then in effect;
     (r) To the extent the Eureka Hunter Pipeline is owned by Eureka Hunter
Pipeline J.V. and prior to the occurrence and continuance of an Event of
Default, investments by Eureka Hunter Pipeline Partners in Eureka Hunter
Pipeline J.V., not to exceed the amount the Borrower is permitted to invest in
Eureka Hunter and Eureka Hunter Pipeline Partners pursuant to Section 9.05(q);
and

-62-



--------------------------------------------------------------------------------



 



     (s) Investments made by the Borrower in PRC Williston, LLC (i) prior to the
Effective Date as reflected on Schedule 9.05 and (ii) on or after the Effective
Date, in an aggregate amount not to exceed $5,000,000.
     Section 9.06 Nature of Business; International Operations. The Borrower
will not, and will not permit any Subsidiary to, allow any material change to be
made in the character of its business as an independent oil and gas exploration
and production company with midstream, marketing and trading components,
including gathering systems, processing plants, pipelines and related equipment
and facilities, including the Eureka Hunter Pipeline. From and after the
Effective Date, the Borrower and its Subsidiaries will not acquire or make any
other expenditure (whether such expenditure is capital, operating or otherwise)
in or related to, any Oil and Gas Properties not located within the geographical
boundaries or territorial waters of the United States or Canada.
     Section 9.07 Limitation on Leases. The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding Capital Leases and leases of Hydrocarbon
Interests), under leases or lease agreements which would cause the aggregate
amount of all payments made by the Borrower and the Subsidiaries pursuant to all
such leases or lease agreements, including, without limitation, any residual
payments at the end of any lease, to exceed $2,000,000 in any period of twelve
(12) consecutive calendar months during the life of such leases.
     Section 9.08 Proceeds of Notes/Loans. The Borrower will not permit the
Loans or the proceeds of the Notes to be used for any purpose other than those
permitted by Section 7.21. Neither the Borrower nor any Person acting on behalf
of the Borrower has taken or will take any action which might cause any of the
Loan Documents to violate Regulations T, U or X or any other regulation of the
Board or to violate Section 7 of the Securities Exchange Act of 1934 or any rule
or regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect. If requested by the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.
     Section 9.09 Sale or Discount of Receivables. Except for receivables
obtained by the Borrower or any Subsidiary out of the ordinary course of
business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, neither the Borrower nor any
Subsidiary will discount or sell (with or without recourse) to any other Person
that is not the Borrower any of its notes receivable or accounts receivable.
     Section 9.10 Mergers, Etc. Neither the Borrower nor any Subsidiary will
merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person (any such
transaction, a “consolidation”); provided that (a) any Subsidiary may

-63-



--------------------------------------------------------------------------------



 



participate in a consolidation with the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or any Restricted Subsidiary
(provided that such Restricted Subsidiary shall be the continuing or surviving
Person) and any Unrestricted Subsidiary may merge with another Unrestricted
Subsidiary and (b) in the case of an Unrestricted Subsidiary merging into
Borrower, no Default or Event of Default shall result.
     Section 9.11 Sale of Assets. The Borrower will not, and will not permit any
Subsidiary to, sell, assign, farm-out, convey or otherwise transfer any asset,
including, without limitation, Property containing Proved Reserves except for:
     (a) the sale of Hydrocarbons in the ordinary course of business;
     (b) farmouts, sales or other dispositions of undeveloped acreage and
assignments in connection with such transactions; provided that
     (i) if the Net Cash Proceeds from any such farmout, sale or other
disposition are less than $25,000,000, an amount equal to 100% of the Net Cash
Proceeds received from such farmout, sale or other disposition shall be used
(1) within 180 days of such disposition to acquire Property, plant and equipment
or any business entity used or useful in carrying on the business of the
Borrower and its Subsidiaries or to improve or replace any existing Property of
the Borrower and its Subsidiaries used or useful in carrying on the business of
the Borrower and its Subsidiaries, (2) within 180 days of such disposition, to
repay Debt under the First Lien Credit Agreement or (3) subject to the
limitations set forth in Section 3.04(c)(iii), within 180 days of such
disposition, to prepay the Notes (or any combination of the foregoing); and
     (ii) if the Net Cash Proceeds from any such farmout, sale or other
disposition are $25,000,000 or more, an amount equal to 100% of the Net Cash
Proceeds received from such farmout, sale or other disposition shall be used to
prepay the Notes (and, if applicable, the Debt under the First Lien Credit
Agreement) to the extent required by Section 3.04(c);
provided, further, that for any such sale, assignment, farm-out, conveyance or
other transfer that comprises assets governed by both this Section 9.11(b) and
Section 9.11(d), the aggregate Net Cash Proceeds thereof shall be considered for
purposes of clauses (i) and (ii) above, without regard to relative proportions
of such sale attributable to certain types or categories of such disposed asset;
     (c) the sale or transfer of equipment in the ordinary course of business or
that is no longer necessary for the business of the Borrower or such Subsidiary
or is replaced by equipment of at least comparable value and use;
     (d) the sale or other disposition (including Casualty Events) of any Oil
and Gas Property or any interest therein or any Restricted Subsidiary owning Oil
and Gas Properties; provided that
     (i) 100% of the consideration received in respect of such sale or other
disposition shall be cash,

-64-



--------------------------------------------------------------------------------



 



     (ii) the consideration received in respect of such sale or other
disposition shall be equal to or greater than the fair market value of the Oil
and Gas Property, interest therein or the Restricted Subsidiary subject of such
sale or other disposition (as reasonably determined by the board of directors of
the Borrower and, if requested by the Administrative Agent, the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower certifying to
that effect),
     (iii) if such sale or other disposition of Oil and Gas Property or
Restricted Subsidiary owning Oil and Gas Properties included in the most
recently delivered Reserve Report during any period between two successive dates
on which the Total Reserve Value is determined in accordance with Section 2.07,
has a fair market value in excess of 5% of the Borrowing Base then in effect (as
determined under the First Lien Credit Agreement), individually or in the
aggregate, the Total Reserve Value shall be reduced, effective immediately upon
such sale or disposition, by an amount equal to the value, if any, assigned such
Property in the most recently delivered Reserve Report,
     (iv) the Borrower confirms that either (1) it shall remain in compliance
under Section 8.14(a) immediately subsequent to such sale or disposition or
(2) within 30 days from the date of such sale or disposition it shall complete
such actions as are necessary to ensure compliance under Section 8.14(a),
     (v) subject to the last proviso of Section 9.11(b) (which shall apply
mutatis mutantis), if the Net Cash Proceeds from such sale, lease or other
disposition are less than $25,000,000, an amount equal to 100% of the Net Cash
Proceeds received from such sale, lease or other disposition shall be used
(1) within 180 days of such disposition to acquire Property, plant and equipment
or any business entity used or useful in carrying on the business of the
Borrower and its Subsidiaries or to improve or replace any existing Property of
the Borrower and its Subsidiaries used or useful in carrying on the business of
the Borrower and its Subsidiaries, (2) within 180 days of such disposition, to
repay Debt under the First Lien Credit Agreement or (3) subject to the
limitations set forth in Section 3.04(c)(iii), within 180 days of such
disposition, to prepay the Notes (or any combination of the foregoing);
     (vi) subject to the last proviso of Section 9.11(b) (which shall apply
mutatis mutantis), if the Net Cash Proceeds from such sale, lease or other
disposition are $25,000,000 or more, an amount equal to 100% of the Net Cash
Proceeds received from such sale, lease or other disposition shall be used to
prepay the Notes (and, if applicable, the Debt under the First Lien Credit
Agreement) to the extent required by Section 3.04(c); and
     (vii) if any such sale or other disposition is of a Restricted Subsidiary
owning Oil and Gas Properties, such sale or other disposition shall include all
the Equity Interests of such Restricted Subsidiary.
     (e) sales and other dispositions of Properties not regulated by the
foregoing provisions of this Section 9.11 having a fair market value not to
exceed $1,000,000 during any

-65-



--------------------------------------------------------------------------------



 



6-month period, and the sale, trade or other disposition of seismic, geologic or
other data, licenses and similar rights or assets; and
     (f) sales, transfers and dispositions to the Borrower or a Restricted
Subsidiary; and
     (g) the transfer by Triad Hunter, LLC of the Equity Interests in Eureka
Hunter to an Unrestricted Subsidiary.
     Section 9.12 Environmental Matters. The Borrower will not, and will not
permit any Subsidiary to, cause or permit any of its Property to be in violation
of, or do anything or permit anything to be done which will subject any such
Property to any Remedial Work under any applicable Environmental Laws, assuming
disclosure to the applicable Governmental Authority of all relevant facts,
conditions and circumstances, if any, pertaining to such Property where such
violations or remedial obligations could reasonably be expected to have a
Material Adverse Effect.
     Section 9.13 Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Loan Parties) unless such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate and other than
reasonable and customary director, officer and employee compensation (including
bonuses and severance) and other benefits (including retirement, health, stock
option and other benefit plans and indemnification arrangements for the benefit
of Borrower’s or any Subsidiary’s officers, directors and employees entered into
in the ordinary course of business and in good faith or to the extent approved
in good faith by the board of directors of the Borrower.
     Section 9.14 Subsidiaries. The Borrower shall not, and shall not permit any
Subsidiary to, create or acquire any additional Subsidiary unless the Borrower
gives prior written notice to the Administrative Agent of such creation or
acquisition. The Borrower shall not, and shall not permit any Subsidiary to,
sell, assign or otherwise dispose of any Equity Interests in any Subsidiary
except in compliance with Section 9.11. Neither the Borrower nor any Subsidiary
shall acquire or form any Foreign Subsidiaries other than Subsidiaries organized
under Canadian law.
     Section 9.15 Subsidiary Obligations and Preferred Stock. The Borrower will
not and will not permit any of Subsidiary to issue preferred stock or create,
incur or assume any Debt, except for preferred stock and Debt, in each case
permitted under Section 9.02.
     Section 9.16 Negative Pledge Agreements; Dividend Restrictions. The
Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or suffer to exist any contract, agreement or understanding which
in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Lenders or restricts any Loan Party from paying dividends or
making distributions to any other Loan Party, or which requires the consent of
or notice to other Persons in connection therewith; provided, however, that the
preceding restrictions will not apply

-66-



--------------------------------------------------------------------------------



 



to encumbrances or restrictions arising under or by reason of (a) the First Lien
Credit Agreement, this Agreement or the Security Instruments, (b) any leases or
licenses or similar contracts as they affect any Property or Lien subject to a
lease or license, (c) any contract, agreement or understanding creating Liens on
Capital Leases permitted by Section 9.03(c) (but only to the extent related to
the Property on which such Liens were created), (d) any restriction with respect
to a Subsidiary imposed pursuant to an agreement entered into for the direct or
indirect sale or disposition of all or substantially all the equity or Property
of such Subsidiary (or the Property that is subject to such restriction) pending
the closing of such sale or disposition, (e) the agreement described on
Schedule 9.16, (f) customary provisions with respect to the distribution of
Property in joint venture agreements or (g) the agreement creating the Lien
described in Section 9.03(h).
     Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
will not allow gas imbalances, take-or-pay or other prepayments with respect to
the Oil and Gas Properties of the Borrower or any Restricted Subsidiary that
would require the Borrower or such Restricted Subsidiary to deliver Hydrocarbons
at some future time without then or thereafter receiving full payment therefor
to exceed 500 mmcf equivalent in the aggregate at all times except for such
amounts that are covered by adequate reserves, which reserves (or the future
cash flow therefrom) are excluded from the most recent Reserve Report.
     Section 9.18 Swap Agreements.  The Borrower will not, and will not permit
any Subsidiary to, enter into any Swap Agreements with any Person other than:
     (i) Swap Agreements in respect of commodities (A) with an Approved
Counterparty and (B) the notional volumes for which (when aggregated with other
commodity Swap Agreements in effect for the same year or years as such Swap
Agreement, other than basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) do not exceed, as of the date such Swap
Agreement is executed, for each of crude oil and natural gas, calculated
separately, (1) 80% of the reasonably anticipated production of its Total Proved
Reserves for each month during the period in which such Swap Agreement is in
effect, and (2) the following percentage of the most recent production as
provided in the report most recently delivered by the Borrower pursuant to
Section 8.01(m) for the same year or years such Swap Agreements is in effect:

                 
2011
    —       100 %
2012
    —       90 %
2013-2015
    —       75 %
Thereafter
    —       50 %;

     (ii) Swap Agreements in respect of interest rates with an Approved
Counterparty, as follows: (A) Swap Agreements effectively converting interest
rates from fixed to floating, the notional amounts of which (when aggregated
with all other Swap Agreements of the Borrower and its Subsidiaries then in
effect effectively converting interest rates from fixed to floating) do not
exceed 75% of the then outstanding principal amount of the Borrower’s fixed rate
Debt for borrowed money and (B) Swap Agreements effectively converting interest
rates from floating to fixed, the

-67-



--------------------------------------------------------------------------------



 



notional amounts of which (when aggregated with all other Swap Agreements of the
Borrower and its Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed 75% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a floating rate; and
     (iii) Swap Agreements with respect to which Debt is allowed pursuant to
Section 9.02.
     In no event shall any Swap Agreement to which the Borrower or any
Subsidiary is a party contain any requirement, agreement or covenant for the
Borrower or any Subsidiary to post cash or other collateral or margin to secure
their obligations under such Swap Agreement or to cover market exposures.
     (b) For purposes of this Section 9.18, put options and price floors shall
not be considered to the Swap Agreements.
     Section 9.19 Sale and Leaseback Transactions.
     The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred.
     Section 9.20 Anti-Layering.
     Notwithstanding the foregoing, the Borrower will not, and will not permit
any Subsidiary to, incur, create, assume or suffer to exist any Debt if such
Debt is subordinate or junior in ranking in right of payment to the First Lien
Credit Agreement, unless such Debt is expressly subordinated in right of payment
to the obligations under this Agreement on terms reasonably acceptable to the
Administrative Agent and the Required Lenders.
ARTICLE X
Events of Default; Remedies
     Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:
     (a) the Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof, by acceleration or otherwise.
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.

-68-



--------------------------------------------------------------------------------



 



     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made in any material respect.
     (d) the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.01(h),
Section 8.01(l), Section 8.02, Section 8.03, Section 8.12, Section 8.15 or in
ARTICLE IX (other than Section 9.02, Section 9.03 and Section 9.18).
     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in
Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
after the earlier to occur of (i) notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of any Lender) or
(ii) a Responsible Officer of the Borrower or such Subsidiary otherwise becoming
aware of such default.
     (f) the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
if the effect of such event is to cause, or (with the giving of any notice or
the lapse of time or both) to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause, such Debt to
become due prior to its stated maturity.
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Restricted Subsidiary to make
an offer in respect thereof.
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered.
     (i) the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 10.01(h), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or

-69-



--------------------------------------------------------------------------------



 



any Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing.
     (j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due.
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $3,500,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Restricted Subsidiary to enforce any
such judgment.
     (l) the Loan Documents after delivery thereof shall for any reason, except
to the extent permitted by the terms thereof, cease to be in full force and
effect and valid, binding and enforceable in accordance with their terms against
the Borrower or shall be repudiated, or cease to create a valid and perfected
Lien of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or the Borrower or any Restricted Subsidiary or any of their Affiliates shall so
state in writing.
     (m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect.
     (n) a Change in Control shall occur.
     Section 10.02 Remedies.  In the case of an Event of Default other than one
described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, declare the Notes and the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon, premium, if any, and all fees and other obligations of the
Borrower accrued hereunder and under the Notes and the other Loan Documents,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower and each Guarantor; and in
case of an Event of Default described in Section 10.01(h), Section 10.01(i) or
Section 10.01(j), the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon, premium, if any, and all fees and the
other obligations of the Borrower accrued hereunder and under the Notes and the
other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

-70-



--------------------------------------------------------------------------------



 



     (b) In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.
     (c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Loans or the Notes,
whether by acceleration or otherwise, shall be applied: first, to reimbursement
of expenses and indemnities provided for in this Agreement and the Security
Instruments; second, to accrued interest on the Loans; third, to fees; fourth,
pro rata to principal outstanding on the Loans; fifth, to any other Obligations;
and any excess shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.
ARTICLE XI
The Administrative Agent
     Section 11.01 Appointment; Powers.Each of the Lenders hereby irrevocably
(subject to Section 11.06) appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.
     Section 11.02 Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, the Administrative Agent (a) shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) shall not have any duty to take any discretionary action
or exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the bank serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to it by the Borrower
or a Lender, and shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or under any other
Loan Document or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or in any other Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the satisfaction of any condition
set forth in ARTICLE VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to it or as to those conditions
precedent specifically required to be to its satisfaction, (vi) the existence,
value, perfection or priority of any collateral security or the financial or
other condition of the Borrower and its Subsidiaries or any other obligor or
guarantor, or (vii) any failure by the Borrower or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein.

-71-



--------------------------------------------------------------------------------



 



     Section 11.03 Action by Administrative Agent. The Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that it is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 12.02) and in all
cases it shall be fully justified in failing or refusing to act hereunder or
under any other Loan Documents unless it shall (a) receive written instructions
from the Required Lenders or the Lenders, as applicable, (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action. The instructions as aforesaid and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. If a Default has
occurred and is continuing, then the Administrative Agent shall take such action
with respect to such Default as shall be directed by the requisite Lenders in
the written instructions (with indemnities) described in this Section 11.03,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interests of the Lenders. In no
event, however, shall the Administrative Agent be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. If a Default
has occurred and is continuing, the Arranger shall not have any obligation to
perform any act in respect thereof. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 12.02), and otherwise the Administrative Agent shall not be liable for
any action taken or not taken by it hereunder or under any other Loan Document
or under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith including its own ordinary
negligence, except for its own gross negligence or willful misconduct.
     Section 11.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower and the Lenders hereby waives the right to dispute the Administrative
Agent’s record of such statement, except in the case of gross negligence or
willful misconduct by the Administrative Agent. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may deem and treat the
payee of any Note as the holder thereof for all purposes hereof unless and until
a written notice of the assignment or transfer thereof permitted hereunder shall
have been filed with the Administrative Agent.
     Section 11.05 Subagents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by it.

-72-



--------------------------------------------------------------------------------



 



The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding Sections of this ARTICLE XI
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Section 11.06 Resignation or Removal of Administrative Agent. Subject to
the appointment and acceptance of a successor Administrative Agent as provided
in this Section 11.06, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower, and the Administrative Agent may be
removed at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right, in
consultation with and upon the approval of the Borrower (so long as no Event of
Default has occurred and is continuing), which approval shall not be
unreasonably withheld, to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation or removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this ARTICLE XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
     Section 11.07 Administrative Agent as Lender. Each bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
     Section 11.08 No Reliance Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or

-73-



--------------------------------------------------------------------------------



 



any of its Subsidiaries of this Agreement, the Loan Documents or any other
document referred to or provided for herein or to inspect the Properties or
books of the Borrower or its Subsidiaries. Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, neither the Administrative Agent nor the
Arranger shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of the Borrower (or any of its Affiliates) which may come into the
possession of the Administrative Agent or any of its Affiliates. In this regard,
each Lender acknowledges that Simpson Thacher & Bartlett LLP is acting in this
transaction as special counsel to the Administrative Agent and Arrangers only,
except to the extent otherwise expressly stated in any legal opinion or any Loan
Document. Each other party hereto will consult with its own legal counsel to the
extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein.
     (b) The Lenders acknowledge that BMO Capital Markets Corp., in its capacity
as an Arranger hereunder, and Bank of Montreal, as First Lien Administrative
Agent and as Syndication Agent, are acting solely in administrative capacities
with respect to the structuring and syndication of this Agreement and have no
duties, responsibilities or liabilities under this Agreement and the other Loan
Documents other than their administrative duties, responsibilities and
liabilities specifically as set forth in the Loan Documents and, in the case of
Bank of Montreal, its capacity as a Lender hereunder. In structuring, arranging
or syndicating this Agreement, each Lender acknowledges that BMO Capital Markets
Corp. and Bank of Montreal may be an agent or lender under these Notes, the
First Lien Credit Agreement, other loans or other securities and waives any
existing or future conflicts of interest associated with the their role in such
other debt instruments. If in its administration of this facility or any other
debt instrument, either BMO Capital Markets Corp. or Bank of Montreal determines
(or is given written notice by any Lender that a conflict exists), then it shall
eliminate such conflict within ninety (90) days or resign and shall have no
liability for action taken or not taken while such conflict existed.
     Section 11.09 Authority to Release Collateral and Liens. Each Lender hereby
authorizes the Administrative Agent to release any collateral that is permitted
to be sold or released pursuant to the terms of the Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.11 or is otherwise authorized by the terms of the Loan Documents.
     Section 11.10 The Arrangers, the Syndication Agent and the Documentation
Agent. None of the Arrangers, the Syndication Agent or the Documentation Agent
shall have any duties, responsibilities or liabilities under this Agreement and
the other Loan Documents other than, in the case of any Persons that are also
Lenders, their duties, responsibilities and liabilities in their capacities as
Lenders hereunder.
     Section 11.11 Filing of Proofs of Claim. In case of any Default or Event of
Default under Section 10.01(g), Section 10.01(h) or Section 10.01(i), the
Administrative Agent (regardless of whether the principal of any Loan shall then
be due and payable and regardless of

-74-



--------------------------------------------------------------------------------



 



whether the Administrative Agent has made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
     (a) to (i) file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
is owing and unpaid and (ii) file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the
Administrative Agent under Section 3.03 and Section 12.03) allowed in such
judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments to the Administrative Agent; and (ii) if
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.03 and Section 12.03. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding. Each Lender retains
its right to file and prove a claim separately.
     Section 11.12 Acknowledgement Regarding Securities Laws. In making its
decision to become a Lender hereunder, each Lender acknowledges that the Loans
made hereunder to the Borrower and any Notes (or other promissory note) made by
the Borrower pursuant hereto are not securities and that this Agreement, the
Loans, the Notes and the syndication and/or sale or assignment of Loans
hereunder, are not subject to any federal or state securities laws.
ARTICLE XII
Miscellaneous
     Section 12.01 Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Borrower, to it at Magnum Hunter Resources Corporation, 777
Post Oak Blvd., Suite 650, Houston, Texas 77056, Attention Ronald D. Ormand
(Telecopy No. 832-369-6992);

-75-



--------------------------------------------------------------------------------



 



     (ii) if to the Administrative Agent, to it at Capital One Energy Banking,
Underwriting Manager, 5718 Westheimer, Suite 1430, Houston, TX 77057, Attention
David Reid (Telecopy No. 713-435-7106);
     (iii) if to any other Lender, in its capacity as such to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     Section 12.02 Waivers; Amendments.  No failure on the part of the
Administrative Agent or any Lender to exercise and no delay in exercising, and
no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.
     (b) Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Lender’s Loan or reduce the rate
of interest thereon, without the written consent of such Lender, (iii) postpone
the scheduled date of payment of the principal amount of any Loan, or any
interest thereon, or any fees payable hereunder, or any other Obligations
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Maturity Date without the
written

-76-



--------------------------------------------------------------------------------



 



consent of each Lender affected thereby (it being understood that a waiver of a
mandatory prepayment shall not constitute a waiver, excuse or postponement of a
scheduled date or payment), (iv) change Section 4.01(b) or Section 4.01(c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) waive or amend Section 8.14,
without the written consent of each Lender, (vi) release any of the collateral
(other than as provided in Section 11.09), or (vii) change any of the provisions
of this Section 12.02(b) or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent. Notwithstanding the
foregoing, any supplement to Schedule 7.14 (Subsidiaries) shall be effective
simply by delivering to the Administrative Agent a supplemental schedule clearly
marked as such and, upon receipt, the Administrative Agent will promptly deliver
a copy thereof to the Lenders.
     Section 12.03 Expenses, Indemnity; Damage Waiver.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and their Affiliates, including, without limitation, the reasonable fees,
charges and disbursements of counsel and other outside consultants for the
Administrative Agent, the reasonable travel, photocopy, mailing, courier,
telephone and other similar expenses, and the cost of environmental audits and
surveys and appraisals, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and
including advice of counsel to the Administrative Agent as to the rights and
duties of the Administrative Agent and the Lenders with respect thereto) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all costs, expenses, Taxes, assessments and other charges incurred by the
Administrative Agent or any Lender in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Instrument or any other document referred to therein, and
(iii) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent or any Lender, in connection with the enforcement
or protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section 12.03, or in connection with
the Loans made hereunder, including, without limitation, all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
     (b) The Borrower shall indemnify the Arranger, the Administrative Agent and
each Lender, and each Related Party of any of the foregoing persons (each such
person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or the parties to any
other Loan Document of their

-77-



--------------------------------------------------------------------------------



 



respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or by any other Loan Document, (ii) the failure
of the Borrower or any Subsidiary to comply with the terms of any Loan Document,
including this Agreement, or with any Governmental Requirement, (iii) any
inaccuracy of any representation or any breach of any warranty or covenant of
the Borrower set forth in any of the Loan Documents or any instruments,
documents or certifications delivered in connection therewith, (iv) any loan or
the use of the proceeds therefrom, (v) the operations of the business of the
Borrower and its Subsidiaries by the Borrower and its Subsidiaries, (vi) any
assertion that the Lenders were not entitled to receive the proceeds received
pursuant to the Security Instruments, (vii) any Environmental Law applicable to
the Borrower or any Subsidiary or any of their properties, including without
limitation, the presence, generation, storage, release, threatened release, use,
transport, disposal, arrangement of disposal or treatment of oil, oil and gas
wastes, solid wastes or hazardous substances on any of their properties,
(viii) the breach or non-compliance by the Borrower or any Subsidiary with any
Environmental Law applicable to the Borrower or any Subsidiary, (ix) the past
ownership by the Borrower or any Subsidiary of any of their properties or past
activity on any of their properties which, though lawful and fully permissible
at the time, could result in present liability, (x) the presence, use, release,
storage, treatment, disposal, generation, threatened release, transport,
arrangement for transport or arrangement for disposal of oil, oil and gas
wastes, solid wastes or hazardous substances on or at any of the properties
owned or operated by the Borrower or any Subsidiary or any actual or alleged
presence or release of hazardous materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, (xi) any environmental
liability related in any way to the Borrower or any of its Subsidiaries,
(xii) any other environmental, health or safety condition in connection with the
Loan Documents, or (xiii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any indemnitee is a
party thereto, and such Indemnity shall extend to each Indemnitee
notwithstanding the sole or concurrent negligence of every kind or character
whatsoever, whether active or passive, whether an affirmative act or an
omission, including without limitation, all types of negligent conduct
identified in the restatement (second) of torts of one or more of the
Indemnitees or by reason of strict liability imposed without fault on any one or
more of the Indemnitees; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (a) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (b) relate to agreements,
or obligations to which Borrower and its Subsidiaries are not parties,
(c) relate to claims between or among any of the Lenders, the Administrative
Agent, the Arranger or any of their shareholders, partners or members, or
(d) relate to laws, rules or regulations affecting the Lenders, the
Administrative Agent or the Arranger and not the Borrower or its Subsidiaries,
or (e) in respect of any property for any occurrence arising from the acts or
omissions of the Administrative Agent or any Lender during the period after
which such Person, its successors or assigns shall have obtained possession of
such property (whether by foreclosure or deed in lieu of foreclosure, as
mortgagee -in-possession or otherwise).
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under Section 12.03(a) or (b), each
Lender severally agrees to pay to the Administrative Agent such Lender’s pro
rata percentage of the total Loans (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such

-78-



--------------------------------------------------------------------------------



 



unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.
     (d) To the extent permitted by applicable law, the Borrower and the
Indemnified Parties shall not assert, and hereby waive, any claim against each
other, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions, or
the use of the proceeds thereof.
     (e) All amounts due under this Section 12.03 shall be payable promptly
after written demand therefor.
     Section 12.04 Successors and Assigns.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 12.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of: (1) the Borrower, provided that no consent
of the Borrower shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee, provided further that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received written notice thereof; and (2) the Administrative Agent.
     (ii) Assignments shall be subject to the following additional conditions:
(1) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s Loans,
the amount of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000, and the Loans of any assigning Lender remaining a party hereto after
giving effect to the assignment shall be at least $2,500,000, unless, in each
case, each of the Borrower, the Administrative Agent otherwise consents,
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing; (2) each partial assignment shall be

-79-



--------------------------------------------------------------------------------



 



made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; (3) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; (4) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and shall deliver notice of the Assignment and
Assumption to the Borrower; and (5) in the case of an assignment to a CLO, the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 12.02 that
affects such CLO.
     (iii) Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower and each Lender.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the

-80-



--------------------------------------------------------------------------------



 



Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 12.04(b).
     (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (1) such Lender’s obligations under this Agreement shall remain
unchanged, (2) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (3) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant. In
addition such agreement must provide that the Participant be bound by the
provisions of Section 12.03. Subject to Section 12.04(c)(ii), the Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 5.01 or Section 5.03 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.03 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 5.03(e) as though it were a Lender.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 12.04(d) shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
     (e) Notwithstanding any other provisions of this Section 12.04, no transfer
or assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower to file a registration statement with the SEC or to
qualify the Loans under the “Blue Sky” laws of any state.

-81-



--------------------------------------------------------------------------------



 



     Section 12.05 Survival; Revival; Reinstatement.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid. The provisions of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and ARTICLE XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, or the
termination of this Agreement, any other Loan Document or any provision hereof
or thereof.
     (b) To the extent that any payments on the Obligations or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s, and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent or the Lenders to effect such
reinstatement.
     Section 12.06 Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.
     (b) This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Arranger and the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. This Agreement and the other Loan Documents represent the final
agreement among the parties hereto and thereto and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties.
     (c) Except as provided in Secttion 6.01(a), this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

-82-



--------------------------------------------------------------------------------



 



     Section 12.07 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     Section 12.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitation, Swap Agreements with the Borrower or any
Restricted Subsidiary) at any time owing by such Lender or Affiliate to or for
the credit or the account of the Borrower or any Restricted Subsidiary against
any of and all the obligations of the Borrower or any Restricted Subsidiary owed
to such Lender now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. The rights of each Lender under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or its Affiliates may have.
     Section 12.09 Governing Law; Jurisdiction; Consent to Service of Process.
 This Agreement and the Loan Documents shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to any
choice-of-law provisions that would require the application of the law of
another jurisdiction; provided, to the extent any of the Security Instruments
recite that they are governed by the law of another jurisdiction, or any action
or event taken thereunder (such as foreclosure of the Mortgaged Property)
requires application of or compliance with the law of another jurisdiction, such
provisions and concepts shall apply.
     (b) Any legal action or proceeding with respect to the Loan Documents shall
be brought in the courts of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and, by execution and delivery of this Agreement, each
party hereby accepts for itself and (to the extent permitted by law) in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. Each party hereby irrevocably waives any objection, including,
without limitation, any objection to the laying of venue or based on the grounds
of forum non conveniens, which it may now or hereafter have to the bringing of
any such action or proceeding in such respective jurisdictions. This submission
to jurisdiction is non-exclusive and does not preclude a party from obtaining
jurisdiction over another party in any court otherwise having jurisdiction.
     (c) Each party irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
specified in Section 12.01 or such other address as is specified pursuant to
Section 12.01 (or its assignment and assumption), such service to become
effective thirty (30) days after such mailing. Nothing herein shall affect the
right of a party or any holder of a note to serve process in any other manner
permitted by law

-83-



--------------------------------------------------------------------------------



 



or to commence legal proceedings or otherwise proceed against another party in
any other jurisdiction.
     (d) Each party hereby (i) irrevocably and unconditionally waives, to the
fullest extent permitted by law, trial by jury in any legal action or proceeding
relating to this Agreement or any other Loan Document and for any counterclaim
therein; (ii) irrevocably waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any such litigation any special,
exemplary, punitive or consequential damages, or damages other than, or in
addition to, actual damages; (iii) certifies that no party hereto nor any
representative or agent of counsel for any party hereto has represented,
expressly or otherwise, or implied that such party would not, in the event of
litigation, seek to enforce the foregoing waivers, and (iv) acknowledges that it
has been induced to enter into this Agreement, the Loan Documents and the
transactions contemplated hereby and thereby by, among other things, the mutual
waivers and certifications contained in this Section 12.09.
     Section 12.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 12.11 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or self-regulatory body; provided Borrower has been
given reasonable advance notice thereof and been afforded an opportunity to
limit or protest the disclosure, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process; provided Borrower
has been given reasonable advance notice thereof and been afforded an
opportunity to limit or protest the disclosure, (d) to any other party to this
Agreement or any other Loan Document, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Borrower and its obligations, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 12.11 or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section 12.11, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary and their
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or a Subsidiary. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to

-84-



--------------------------------------------------------------------------------



 



maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Section 12.12 Exculpation Provisions. Each of the parties hereto
specifically agrees that it has a duty to read this Agreement and the other Loan
Documents and agrees that it is charged with notice and knowledge of the terms
of this Agreement and the other Loan Documents; that it has in fact read this
Agreement and is fully informed and has full notice and knowledge of the terms
and conditions of this Agreement; that it has been represented by independent
legal counsel of its choice throughout the negotiations preceding its execution
of this Agreement and the other Loan Documents; and has received the advice of
its attorney in entering into this Agreement and the other Loan Documents; and
that it recognizes that certain of the terms of this Agreement and the other
Loan Documents may result, subject to the terms hereof and thereof and
applicable law, in one party assuming the liability inherent in some aspects of
the transaction and relieving the other party of its responsibility for such
liability. Each party hereto agrees and covenants that it will not contest the
validity or enforceability of any exculpatory provision of this Agreement and
the other loan documents on the basis that the party had no notice or knowledge
of such provision or that the provision is not “conspicuous.”
     Section 12.13 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialmen) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent or any Lender for any reason whatsoever. There are no third
party beneficiaries.
     Section 12.14 USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.
     Section 12.15 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
reimbursement obligation, together with all fees, charges and other amounts that
are treated as interest on such Loan or reimbursement obligation under
applicable law (collectively the “Charges”), shall exceed the Highest Lawful
Rate that may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or reimbursement obligation in accordance with
applicable law, the rate of interest payable in respect of such Loan or
reimbursement obligation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Highest Lawful Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan or
reimbursement obligation but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans, reimbursement obligations or periods shall be
increased (but not above the Highest Lawful Rate therefor) until such cumulated
amount shall have been received by such Lender and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken,

-85-



--------------------------------------------------------------------------------



 



reserved, charged, received or paid on the Loans include amounts which by
applicable law are deemed interest which would exceed the Highest Lawful Rate,
then such excess shall be deemed to be a mistake and each Lender receiving same
shall credit the same on the principal of its Loans (or if such Loans shall have
been paid in full, refund said excess to the Borrower). In the event that the
maturity of the Obligations are accelerated by reason of any election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest may never include more than the Highest
Lawful Rate, and excess interest, if any, provided for in this Agreement or
otherwise shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the Obligations (or,
if the applicable Loans shall have been paid in full, refunded to the Borrower
of such interest). The provisions of this Section shall control over all other
provisions of this Agreement or the other Loan Documents which may be in
apparent conflict herewith.
[Signatures Begin Next Page]

-86-



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be duly executed as of the
day and year first above written.

            BORROWER:

MAGNUM HUNTER RESOURCES
CORPORATION,
a Delaware corporation
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Chief Financial
Officer     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT AND LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION
      By:   /s/ Nancy M. Mak         Name:   Nancy M. Mak        Title:   Vice
President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDERS:

BMO HARRIS FINANCING, INC.
      By:   /s/ Gumaro Tijerina         Name:   Gumaro Tijerina        Title:  
Director        CITIBANK, N.A.
      By:   /s/ Don Dimitrievich         Name:   Don Dimitrievich       
Title:   Vice President        DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ Marguerite Sutton         Name:   Marguerite Sutton       
Title:   Director              By:   /s/ Omayra Laucella         Name:   Omayra
Laucella        Title:   Vice President          SUNTRUST BANK
      By:   /s/ Andrew Johnson         Name:   Andrew Johnson        Title:  
Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            UNIONBANCAL EQUITIES, INC
      By:   /s/ John W. Schmidt         Name:   John W. Schmidt        Title:  
Vice President              By:   /s/ Margaret Flower         Name:   Margaret
Flower        Title:   Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



ANNEX I
LIST OF COMMITMENTS

          Name of Lender   Commitments  
BMO Harris Financing, Inc.
  $ 25,000,000  
 
       
Capital One, National Association
  $ 23,000,000  
 
       
Citibank, N. A.
  $ 15,000,000  
 
       
Deutsche Bank Trust Company Americas
  $ 13,500,000  
 
       
UnionBanCal Equities, Inc.
  $ 13,500,000  
 
       
SunTrust Bank, N.A.
  $ 10,000,000  
 
       
TOTAL
  $ 100,000,000.00  

Annex-1

 